

EXHIBIT 10.1
FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 18, 2020 (the “Fifth Amendment Effective Date”), is entered into by and
among Tricida, Inc. (the “Borrower”), the several banks and other financial
institutions or entities from time to time party thereto (collectively,
“Lender”), Hercules Capital, Inc. (“Hercules Capital”), a Maryland corporation,
in its capacity as administrative agent and collateral agent for itself and the
Lender (in such capacity, together with its successors and assigns in such
capacity, the “Agent”).
WHEREAS, the Borrower, the Lender and Agent are parties to that certain Loan and
Security Agreement dated as of February 28, 2018 (as amended by the First
Amendment to Loan and Security Agreement and First Amendment to Warrants, dated
as of April 10, 2018, the Second Amendment to Loan and Security Agreement, dated
as of October 15, 2018, the Third Amendment to Loan and Security Agreement,
dated as of March 27, 2019 (“Third Amendment Effective Date”) and the Fourth
Amendment to Loan and Security Agreement, dated as of March 31, 2020, the
“Existing Loan Agreement; and the Existing Loan Agreement, as amended by this
Amendment and as further amended, modified or supplemented from time to time,
the “Loan Agreement”);
WHEREAS, the Required Lenders, as defined in the Existing Loan Agreement, and
Agent are willing to amend the Existing Loan Agreement in accordance with and
subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
SECTION 1.Definitions; Interpretation.
(a)All capitalized terms used in this Amendment (including in the recitals
hereof) and not otherwise defined herein shall have the meanings assigned to
them in the Loan Agreement.
(b)The rules of interpretation set forth in Section 1.1 of the Loan Agreement
shall be applicable to this Amendment and are incorporated herein by this
reference.
SECTION 2.Amendments to the Existing Loan Agreement.
(a)Upon satisfaction of the conditions set forth in Section 3 hereof, the
Existing Loan Agreement is hereby amended as follows:
(i)Exhibit A attached hereto sets forth a clean copy of the Loan Agreement as
amended hereby;
(ii)In Exhibit B hereto, deletions of the text in the Existing Loan Agreement
(including, to the extent included in such Exhibit B, each Schedule or Exhibit
to the Existing Loan Agreement) are indicated by struck-through text, and
insertions of text are indicated by bold, double-underlined text.
        1



--------------------------------------------------------------------------------





(b)References within Existing Loan Agreement. Upon satisfaction of the
conditions set forth in Section 3 hereof, each reference in the Existing Loan
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Existing Loan
Agreement as further amended by this Amendment.
SECTION 3.Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)Amendment. Agent shall have received this Amendment, executed by Agent, the
Lender and the Borrower.
(b)Term Loan Advance under Tranche 1-D. Subject to the terms and conditions of
the Loan Agreement, a Term Loan Advance in the amount of $15,000,000 under
Tranche 1-D shall have been requested by Borrower by delivery of an Advance
Request on the Fifth Amendment Effective Date (which Term Loan Advance, Agent
and each Lender hereby agree, shall, subject to satisfaction of the applicable
conditions set forth in Section 4.2 of the Loan Agreement, be funded to Borrower
on May 19, 2020, without regard to the notice period provided for in Section
2.2(c) of the Loan Agreement).
(c)Representations and Warranties; No Default. On the Fifth Amendment Effective
Date, after giving effect to this Amendment:
(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Fifth Amendment Effective Date as though made on and as
of such date; and
(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 4.Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, Borrower hereby confirms, as of the date hereof, that the
representations and warranties made by it in Section 5 of the Loan Agreement and
in the other Loan Documents are true and correct in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof. For the purposes of this Section 4, (i) each
reference in Section 5 of the Existing Loan Agreement to “this Agreement,” and
the words “hereof,” “herein,” “hereunder,” or words of like import in such
section, shall mean and be a reference to the Loan Agreement as amended by this
Amendment, and (ii) any representations and warranties which relate solely to an
earlier date shall not be deemed confirmed and restated as of the date hereof
(provided that such representations and warranties shall be true, correct and
complete as of such earlier date).
SECTION 5.Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan Agreement and the other
Loan Documents shall remain unchanged and in full force and effect and are
hereby ratified and confirmed in all respects. The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. Borrower hereby reaffirms the grant of
        2



--------------------------------------------------------------------------------



security under Section 3.1 of the Loan Agreement and hereby reaffirms that such
grant of security in the Collateral secures all Secured Obligations under the
Loan Agreement and the other Loan Documents.
(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Fifth Amendment Effective Date specifying
its objection thereto.
(c)Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto. Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall, to the fullest extent of the law, affect in any manner the final,
absolute and unconditional nature of the release set forth above.
(d)No Reliance. Borrower hereby acknowledges and confirms to Agent and the
Lender that Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
(e)Costs and Expenses. Borrower agrees to pay to Agent on the Fifth Amendment
Effective Date the out-of-pocket costs and expenses of Agent and the Lenders
party hereto, and the fees and disbursements of counsel to Agent and the Lenders
party hereto (including allocated costs of internal counsel), in connection with
the negotiation, preparation, execution and delivery of this Amendment and any
other documents to be delivered in connection herewith on the Fifth Amendment
Effective Date or after such date, not to exceed five thousand dollars ($5,000)
in the aggregate.
(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.
        3



--------------------------------------------------------------------------------



(g)Governing Law. This Amendment and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
(h)Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
(k)Loan Documents. This Amendment shall constitute a Loan Document.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]




        4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.







BORROWER:TRICIDA, INC.Signature:/s/ Geoff ParkerPrint Name:Geoff ParkerTitle:CFO
& EVPDate:May 18, 2020



























































[Signature Page to Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------















IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.





AGENT and LENDER:HERCULES CAPITAL, INC.Signature:/s/ Zhuo HuangPrint Name:Zhuo
HuangTitle:Associate General Counsel








LENDER:HERCULES TECHNOLOGY III, L.P.a Delaware limited partnershipBy: Hercules
Technology SBIC Management, LLC,its General PartnerBy: Hercules Capital,
Inc.,its ManagerBy:/s/ Zhuo HuangName:Zhuo HuangIts:Associate General Counsel








[Signature Page to Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------



EXHIBIT
TO FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
CONFORMED COPY
First Amendment, April 10, 2018
Second Amendment, October 15, 2018
Third Amendment, March 27, 2019
Fourth Amendment, March 31, 2020
Fifth Amendment, May 18, 2020
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is made and dated as of February 28, 2018 (as
amended by that certain First Amendment to Loan and Security Agreement and First
Amendment to Warrants, dated as of April 10, 2018, that certain Second Amendment
to Loan and Security Agreement, dated as of October 15, 2018, that certain Third
Amendment to Loan and Security Agreement, dated as of March 27, 2019, that
certain Fourth Amendment to Loan and Security Agreement, dated as of March 31,
2020 and that certain Fifth Amendment to Loan and Security Agreement, dated as
of May 18, 2020, and as further amended, modified or supplemented from time to
time, this “Agreement”) and is entered into by and among Tricida, Inc., a
Delaware corporation, and each of its Qualified Subsidiaries from time to time
party hereto (hereinafter collectively referred to as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, referred to as “Lender”) and HERCULES
CAPITAL, INC., a Maryland corporation, in its capacity as administrative agent
and collateral agent for itself and the Lender (in such capacity, the “Agent”).
RECITALS
A. Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to Two Hundred Million Dollars ($200,000,000)
(the “Term Loan”); and
B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.
AGREEMENT
NOW, THEREFORE, Borrower, Agent and Lender agree as follows:
SECTION 1.DEFINITIONS AND RULES OF CONSTRUCTION
1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:
“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment













--------------------------------------------------------------------------------



Property and which perfects Agent’s first priority security interest in the
subject account or accounts.
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) was in existence prior to the
date of such Permitted Acquisition and (b) was not incurred in connection with,
or in contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition (including by merger,
consolidation or otherwise) by a Person or its Subsidiaries of all or
substantially all of the assets of (or any division or business line of) any
other Person or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Equity Interests of any other Person.
“Advance(s)” means a Term Loan Advance.
“Advance Date” means the funding date of any Advance.
“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.
“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Agent” has the meaning given to it in the preamble to this Agreement.
“Amortization Date” means the applicable date as set forth below, contingent on
satisfaction of the applicable interest only extension conditions set forth
below:

Satisfaction of Interest Only Extension Conditions:Amortization Date:NoneApril
1, 2021Interest Only Extension Conditions 1April 1, 2022Interest Only Extension
Conditions 2April 1, 2023














--------------------------------------------------------------------------------





“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.
“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.
“Approval Milestone” means on or before December 15, 2020, Borrower shall have
obtained final approval for the NDA for TRC101 from the FDA, subject to
verification by Agent (including supporting documentation requested by Agent).
“Assignee” has the meaning given to it in Section 11.13.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.
“Borrower’s Market Capitalization” means, for any given date of determination,
an amount equal to (a) the average of the daily volume weighted average price of
Common Stock as reported for each the five (5) trading days preceding such date
of determination (it being understood that a “trading day” shall mean a day on
which shares of Common Stock trade on the NASDAQ in an ordinary trading session)
multiplied by (b) the total number of issued and outstanding shares of Common
Stock that are issued and outstanding on the date of the determination and
listed on the NASDAQ (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange). Such determination shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.













--------------------------------------------------------------------------------



“Cash” means all cash, cash equivalents and liquid funds.
“Cash Interest Rate Reduction Level” has the meaning set forth in Section
2.2(d)(iii).
“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions (other than by the sale of Borrower’s equity securities in
a public offering)) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity, provided that, if Borrower’s shares
are publicly traded, “Change in Control” instead means any event, transaction,
or occurrence as a result of which (a) any “person” (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a trustee or
other fiduciary holding securities under an employee benefit plan of Borrower,
is or becomes a beneficial owner (within the meaning Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of Borrower,
representing thirty percent (30%) or more of the combined voting power of
Borrower’s then outstanding securities; or (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Borrower (together with any new directors
whose election by the board of directors of Borrower was approved by a vote of
not less than two-thirds of the directors then still in office who either were
directions at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office.
“Claims” has the meaning given to it in Section 11.10.
“Closing Date” means February 28, 2018.
“Closing Date Facility Charge” means Six Hundred Fifty Thousand Dollars
($650,000).
“Collateral” means the property described in Section 3.
“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.
“Confidential Information” has the meaning given to it in Section 11.12.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with













--------------------------------------------------------------------------------



respect to undrawn letters of credit, corporate credit cards or merchant
services issued for the account of that Person; and (iii) all obligations
arising under any interest rate, currency or commodity swap agreement, interest
rate cap agreement, interest rate collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.


“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Eligible Foreign Subsidiary” means any Foreign Subsidiary whose execution of a
Joinder Agreement could not result in a material adverse tax consequence to
Borrower.
“End of Term Charge” means any end of term charge payable pursuant to Section
2.6.
“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Event of Default” has the meaning given to it in Section 9.
“Excluded Accounts” means any Deposit Account that is used solely as a payroll
account for the employees of Borrower or any of its Subsidiaries or the funds in
which consist solely of funds held in trust for any director, officer or
employee of Borrower or such Subsidiary or any employee benefit plan maintained
by Borrower or such Subsidiary or funds representing deferred compensation for
the directors and employees of Borrower or such Subsidiary,













--------------------------------------------------------------------------------



collectively not to exceed the amount to be paid in the ordinary course of
business in the then-next payroll cycle.
“FDA” means the United States Food and Drug Administration.
“Financial Statements” has the meaning given to it in Section 7.1.
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.
“Interest Only Extension Conditions 1” shall mean satisfaction of each of the
following events as of March 31, 2021: (a) no Event of Default exists; and (b)
Borrower shall have achieved the Approval Milestone.
“Interest Only Extension Conditions 2” shall mean satisfaction of each of the
following events as of March 31, 2022: (a) no Event of Default exists; and (b)
Borrower shall have satisfied the Interest Only Extension Conditions 1.
“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any asset of another
Person.
“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.
“Lender” has the meaning given to it in the preamble to this Agreement.













--------------------------------------------------------------------------------



“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.
“Loan” means the Advances made under this Agreement.
“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
financing statements, the Warrant and any other documents executed in connection
with the Secured Obligations or the transactions contemplated hereby, as the
same may from time to time be amended, modified, supplemented or restated.
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.
“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.
“Maximum Term Loan Amount” means Two Hundred Million and No/100 Dollars
($200,000,000).
“Merger Event” means any Change of Control or any sale, lease, exclusive license
or other transfer of all or substantially all assets or Common Stock of the
Borrower or any consolidation, merger, recapitalization or reorganization
involving the Borrower in which the Borrower is not the surviving entity, or in
which the outstanding shares of the Borrower’s capital stock are otherwise
converted into or exchanged for shares of common stock, preferred stock, other
securities or property of another entity; other than any such consolidation,
merger, recapitalization or reorganization in which the shares of capital stock
of the Borrower immediately prior to such consolidation, merger or
reorganization, continue to represent a majority of the voting power of the
surviving entity (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger, recapitalization or
reorganization (it being understood that for purposes of any such determination,
all shares of Common Stock issuable upon exercise of options or warrants
outstanding immediately prior to any such consolidation, merger,
recapitalization or reorganization or upon conversion of convertible securities
outstanding immediately prior to such consolidation, merger, recapitalization or
reorganization shall be deemed to be outstanding immediately prior to such
consolidation, merger, recapitalization or reorganization and, if applicable,
converted or exchanged in such consolidation, merger, recapitalization or
reorganization on the same terms as the actual outstanding shares of capital
stock are converted or exchanged).
“NDA” means a new drug application filed with the FDA.













--------------------------------------------------------------------------------



“Net TRC101 Product Revenue” means Borrower’s product revenue from TRC101
(including licensing, royalty and other payments, including from collaboration
arrangements, derived from or related to TRC101) that is invoiced and/or
recognized as net revenue (as determined in accordance with GAAP as applied by
Borrower), calculated in a manner consistent with how such amount is (or is to
be) reported in Borrower’s audited Financial Statements.
“Net TRC101 Product Revenue (Cumulative)” means the cumulative aggregate amount
of all Net TRC101 Product Revenue since the Third Amendment Effective Date.
“Non-Disclosure Agreement” means that certain Mutual Confidential Disclosure
Agreement by and between Borrower and Hercules Capital, Inc. dated as of May 3,
2017.
“Note(s)” means a Term Note.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.
“Permitted Acquisition” shall mean any Acquisition (including by way of merger),
which is conducted in accordance with the following requirements:
(a) such Acquisition is of a business or Person engaged in a line of business
related to that of the Borrower or its Subsidiaries;
(b) if such Acquisition is structured as a stock Acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with Section 7.13 hereof or (ii) such Person shall be merged with and into
Borrower (with the Borrower being the surviving entity);
(c) if such Acquisition is structured as the Acquisition of assets, such assets
shall be acquired by Borrower, and shall be free and clear of Liens other than
Permitted Liens;













--------------------------------------------------------------------------------



(d) both immediately before and after such Acquisition no Default or Event of
Default shall have occurred and be continuing; and
(e) the sum of the cash portion of the purchase price of such proposed new
Acquisition, computed on the basis of total Acquisition consideration paid or
incurred, or to be paid or incurred, by Borrower with respect thereto, including
the amount of Permitted Indebtedness assumed or to which such assets, businesses
or business or ownership interest or shares, or any Person so acquired, is
subject, shall not be greater than Five Million Dollars ($5,000,000) for all
such Acquisitions during the term of this Agreement; and
(g) the sum of any consideration for all such Acquisitions (other than any
Acquisition in which the target of such Acquisition achieved EBITDA (as
reasonably defined by Agent) of at least $1 on a trailing twelve (12) month
basis immediately prior to the consummation of such Acquisition)) paid in Equity
Interests of Borrower shall not exceed One Hundred Million Dollars
($100,000,000) for all such Acquisitions during the term of this Agreement.
“Permitted Convertible Indebtedness” means Indebtedness that is convertible into
a fixed number (subject to customary anti-dilution adjustments, “make-whole”
increases and other customary changes thereto) of shares of Common Stock of
Borrower (or other securities or property following a Merger Event or other
change of the Common Stock of Borrower), cash or any combination thereof (with
the amount of such cash or such combination determined by reference to the
market price of such Common Stock or such other securities) issued by the
Borrower after the Third Amendment Effective Date pursuant to an offering
consummated in accordance with or registered under the Securities Act of 1933,
provided that (w) such Indebtedness is unsecured, (x) such Indebtedness does not
have a scheduled maturity date, any scheduled amortization payments or any
mandatory cash prepayments or redemptions of principal earlier than one hundred
eighty (180) days after the Term Loan Maturity Date (other than cash in lieu of
fractional shares upon any conversion thereof), (y) on the date of issuance
thereof, the Borrower’s Market Capitalization is not less than $1,000,000,000
and (z) the aggregate principal amount of such Indebtedness shall not exceed
$250,000,000.
“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Third Amendment Effective Date which is disclosed
in Schedule 1A; (iii) Indebtedness of up to $5,000,000 outstanding at any time
secured by a Lien described in clause (vii) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the cost of the Equipment
financed with such Indebtedness; (iv) Indebtedness to trade creditors incurred
in the ordinary course of business, including Indebtedness incurred in the
ordinary course of business with corporate credit cards; (v) Indebtedness that
also constitutes a Permitted Investment; (vi) Subordinated Indebtedness; (vii)
reimbursement obligations in connection with letters of credit that are secured
by Cash and issued on behalf of the Borrower or a Subsidiary thereof in an
amount not to exceed $5,000,000 at any time outstanding; (viii) other
Indebtedness in an amount not to exceed $2,000,000 at any time outstanding; (ix)
intercompany Indebtedness as long as each of the Subsidiary obligor and the
Subsidiary obligee under such Indebtedness is a Qualified Subsidiary that has
executed a Joinder Agreement; (x) Acquired Indebtedness in a principal amount
not to exceed $5,000,000 outstanding at any one time; (xi) Permitted Convertible













--------------------------------------------------------------------------------



Indebtedness and (xii) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.
“Permitted Investment” means: (i) Investments existing on the Third Amendment
Effective Date which are disclosed in Schedule 1B; (ii) (a) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency or any State thereof maturing within one year from the date of
acquisition thereof currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Services, (b) commercial
paper maturing no more than one year from the date of creation thereof and
currently having a rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (c) certificates of deposit issued by
any bank with assets of at least $250,000,000 maturing no more than one year
from the date of investment therein, and (d) money market accounts; (iii)
repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed
$2,000,000 in any fiscal year, provided that no Event of Default has occurred,
is continuing or could exist after giving effect to the repurchases; (iv)
Investments accepted in connection with Permitted Transfers; (v) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of Borrower’s business; (vi) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business,
provided that this subparagraph (vi) shall not apply to Investments of Borrower
in any Subsidiary; (vii) Investments consisting of loans not involving the net
transfer on a substantially contemporaneous basis of cash proceeds to employees,
officers or directors relating to the purchase of capital stock of Borrower
pursuant to employee stock purchase plans or other similar agreements approved
by Borrower’s board of directors; (viii) Investments consisting of travel
advances in the ordinary course of business; (ix) Investments in newly-formed
Domestic Subsidiaries or Qualified Subsidiaries acquired in connection with a
Permitted Acquisition, provided that each such Domestic Subsidiary enters into a
Joinder Agreement promptly after its formation by Borrower and execute such
other documents as shall be reasonably requested by Agent; (x) Investments in
Foreign Subsidiaries approved in advance in writing by Agent; (xi) joint
ventures or strategic alliances in the ordinary course of Borrower’s business
consisting of the nonexclusive licensing of technology, the development of
technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed $5,000,000 in the aggregate in any fiscal
year; (xii) Permitted Vendor Payments; (xiii) Permitted Acquisitions and (xiv)
additional Investments that do not exceed $2,000,000 in the aggregate.
“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Third Amendment Effective Date which
are disclosed in Schedule 1C; (iii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that Borrower maintains adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising













--------------------------------------------------------------------------------



from judgments, decrees or attachments in circumstances which do not constitute
an Event of Default hereunder; (vi) the following deposits, to the extent made
in the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other Intellectual Property constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses granted in the ordinary course of business and not interfering in
any material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) (A) Liens on
Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness and (B) security deposits in connection with real
property leases, the combination of (A) and (B) in an aggregate amount not to
exceed $5,000,000 at any time; (xv) Liens securing obligations in an aggregate
amount not to exceed $2,000,000 at any time; (xvi) Liens assumed by Borrower or
its Subsidiaries in connection with a Permitted Acquisition that secure Acquired
Indebtedness permitted under clause (x) of Permitted Indebtedness; and (xvii)
Liens incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through (xvi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.
“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business; (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States of
America in the ordinary course of business; (iii) dispositions of worn-out,
obsolete or surplus Equipment at fair market value in the ordinary course of
business; (iv) Permitted Investments; (v) payments on arm’s length terms in
connection with the production, marketing, manufacturing, testing, distribution,
packaging, development or sale of TRC101 in the ordinary course of business and
(vi) other transfers of assets having a fair market value of not more than
$5,000,000 in the aggregate in any fiscal year.













--------------------------------------------------------------------------------



“Permitted Vendor Payments” means any expense reimbursement, advance, investment
or other form of payment or transfer of consideration to suppliers,
manufacturers or other contractual counterparties, in each case that are not
Affiliates of Borrower, pursuant to arm’s length contractual arrangements for
the production, marketing, manufacturing, testing, distribution, packaging,
development or sale of products of the Borrower or any of its Subsidiaries in
the ordinary course.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
“PIK Deferral Period” has the meaning set forth in 2.2(d)(iii).
“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.
“Public Offering” shall have the meaning assigned to such term in Section 8.1.
“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary or
Eligible Foreign Subsidiary.
“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.
“Redemption Conditions” means, with respect to any redemption by Borrower of any
Permitted Convertible Indebtedness, satisfaction of each of the following
events: (a) at the time of such redemption, no fact or condition exists or
results therefrom that could (or could, with the passage of time, the giving of
notice, or both) constitute an Event of Default, and (b) both immediately before
and at all times after such redemption, Borrower’s Unrestricted Cash shall be
not less than 100% of the outstanding Secured Obligations.
“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Chief Accounting Officer and General Counsel of Borrower.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.













--------------------------------------------------------------------------------



“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SBA” shall have the meaning assigned to such term in Section 7.16.
“SBIC” shall have the meaning assigned to such term in Section 7.16.
“SBIC Act” shall have the meaning assigned to such term in Section 7.16.
“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising.
“Securities Act” means the Securities Act of 1933, as amended.
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion .
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.
“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.
“Term Loan Advance” means any Term Loan funds advanced under this Agreement.
“Term Loan Cash Interest Rate” means for any day a per annum rate of interest
equal to:
(1) the greater of either (i) the lesser of (x) 8.35% plus the prime rate as
reported in The Wall Street Journal minus 6.00% and (y) 9.85%, and (ii) 8.35%;
less
(2) for any day occurring during a PIK Deferral Period, the Cash Interest Rate
Reduction Level for such PIK Deferral Period as determined in accordance with
Section 2.2(d)(iii); less,
(3) the applicable percentage set forth under the column heading “Term Loan Cash
Interest Rate Reduction” in the table below, based on the aggregate amount of
all Net TRC101 Product Revenues (Cumulative), as set forth in the Compliance
Certificate most













--------------------------------------------------------------------------------



recently delivered in accordance with Section 7.1(d), subject to receipt by
Agent of supporting documentation (which may be in redacted form) reasonably
requested by Agent and necessary to verify the calculation of Net TRC101 Product
Revenues (Cumulative) set forth therein:

Net TRC101 Product Revenues (Cumulative)Term Loan Cash Interest Rate
ReductionLess than
$100,000,0000.00%$100,000,0000.35%$250,000,0000.60%$400,000,0001.15%

For the avoidance of doubt, with respect to any day prior to the Third Amendment
Effective Date, the “Term Loan Cash Interest Rate” shall have the meaning given
to such term in this Agreement as in effect on such day prior to giving effect
to the Third Amendment.
“Term Loan PIK Interest” has the meaning set forth in Section 2.2(d)(ii).
“Term Loan PIK Interest Rate” means, for any day a per annum rate of interest
equal to (a) during any PIK Deferral Period, the Cash Interest Rate Reduction
Level, multiplied by 1.2, and (b) otherwise, 0.00%. For illustrative purposes,
if the Cash Interest Rate Reduction Level is 0.50%, then the Term Loan PIK
Interest Rate shall be 0.60% and if the Cash Interest Rate Reduction Level is
1.50%, then the Term Loan PIK Interest Rate shall be 1.80%.
“Term Loan Maturity Date” means April 1, 2023; provided that if the Tranche 2-A
Term Loan Advance is drawn, the “Term Loan Maturity Date” shall mean April 1,
2024.
“Term Note” means a Promissory Note in substantially the form of Exhibit B.
“Test Period” shall have the meaning assigned to such term in Section 7.21(b).
“Third Amendment” means that certain Third Amendment to Loan and Security
Agreement, dated as of the March 27, 2019, by and among Borrower, Lender, and
Agent.
“Third Amendment Effective Date” means the date on which all of the conditions
precedent set forth in Section 3 of the Third Amendment have been satisfied or
waived.
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.
“Tranche 1-A” has the meaning set forth in Section 2.2(a)(i).
“Tranche 1-B” has the meaning set forth in Section 2.2(a)(ii).













--------------------------------------------------------------------------------



“Tranche 1-C” has the meaning set forth in Section 2.2(a)(iii).
“Tranche 1-D” has the meaning set forth in Section 2.2(a)(iv).
“Tranche 2-A” has the meaning set forth in Section 2.2(a)(v).
“Tranche 2-B” has the meaning set forth in Section 2.2(a)(vi).
“Tranche 2-A Facility Charge” means One Hundred Twenty-Five Thousand Dollars
($125,000).
“Tranche 2-B Facility Charge” means Two Hundred Fifty Thousand Dollars
($250,000).
“Tranche 3” has the meaning set forth in Section 2.2(a)(vii).
“Tranche 3 Facility Charge” means Four Hundred Thousand Dollars ($400,000).
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
“Unrestricted Cash” means Cash held by Borrower subject to an Account Control
Agreement.
“Warrant” means any warrant entered into in connection with the Borrower’s draw
of each Term Loan Advance in Tranche 1-A, Tranche 1-B, Tranche 1-C, Tranche 1-D,
Tranche 2-A, Tranche 2-B, and/or Tranche 3, respectively, in substantially the
same form as set forth in either Exhibit I or Exhibit J (as applicable) and any
other warrant entered into among Borrower and Agent or any Lender, in each case
as may be amended, restated or modified from time to time.
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC. For purposes of the
Loan Documents, whenever a representation or warranty is made to Borrower’s
knowledge or awareness, to the “best of” Borrower’s













--------------------------------------------------------------------------------



knowledge, or with a similar qualification, knowledge or awareness means the
actual knowledge, after reasonable investigation, of any Responsible Officer.


SECTION 2. THE LOAN
2.1[Reserved].
2.2 Term Loan.
(a)Tranches.
(i)Tranche 1-A. Subject to the terms and conditions of this Agreement Lenders
with Term Commitments with respect to a Tranche 1-A severally (and not jointly)
made a Term Loan Advance in a principal amount of Twenty-Five Million Dollars
($25,000,000) on the Closing Date (“Tranche 1-A”).
(ii)Tranche 1-B. Subject to the terms and conditions of this Agreement, Lender
with a Term Commitment with respect to Tranche 1-B made a Term Loan Advance in a
principal amount of Fifteen Million Dollars ($15,000,000) on December 28, 2018
(“Tranche 1-B”).
(iii)Tranche 1-C. Subject to the terms and conditions of this Agreement, on or
before December 15, 2019, Borrower may request, and if requested, Lender with a
Term Commitment with respect to Tranche 1-C shall make, one additional Term Loan
Advance in a principal amount of Twenty Million Dollars ($20,000,000) (“Tranche
1-C”).
(iv)Tranche 1-D. Subject to the terms and conditions of this Agreement, on or
before December 15, 2020, Borrower may request, and if requested, Lender with a
Term Commitment with respect to Tranche 1-C shall make, one additional Term Loan
Advance in a principal amount of Fifteen Million Dollars ($15,000,000) (“Tranche
1-D”).
(v)Tranche 2-A. Subject to the terms and conditions of this Agreement and
conditioned on Borrower’s achievement of the Approval Milestone, during the
period beginning on January 1, 2020 through December 15, 2020, Borrower may
request, and if requested, Lender with a Term Commitment with respect to Tranche
2-A shall make, one additional Term Loan Advance in a principal amount of
Twenty-Five Million Dollars ($25,000,000) (“Tranche 2-A”).













--------------------------------------------------------------------------------



(vi)Tranche 2-B. Subject to the terms and conditions of this Agreement and
conditioned on (A) Borrower’s achievement of the Approval Milestone and (B)
Tranche 2-A having been requested and drawn by Borrower, during the period
beginning on January 1, 2021 through June 30, 2021, Borrower may request, and if
requested, Lender with a Term Commitment with respect to Tranche 2-B shall make,
one additional Term Loan Advance in a principal amount of Fifty Million Dollars
($50,000,000) (“Tranche 2-B”).
(vii)Tranche 3. Subject to the terms and conditions of this Agreement and
conditioned on approval by Agent’s investment committee in its sole and
unfettered discretion, on or before December 15, 2021, Borrower may request, and
if requested, Lender with a Term Commitment with respect to Tranche 3 shall
make, one additional Term Loan Advance in a principal amount of Fifty Million
Dollars ($50,000,000) (“Tranche 3”).
(b)The aggregate outstanding principal amount of Term Loan Advances (other than
any Term Loan PIK Interest) shall not exceed the Maximum Term Loan Amount.
(c)Advance Request. To obtain a Term Loan Advance, Borrower shall complete, sign
and deliver an Advance Request (at least five (5) Business Days before the
Advance Date other than the Closing Date, which shall be at least one (1)
Business Day) to Agent. Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.
(c)Interest.
(i)Term Loan Cash Interest Rate. Subject to Borrower’s right to reduce the Term
Loan Cash Interest Rate during any PIK Deferral Period, the outstanding
principal balance (including, for the avoidance of doubt, the amount of accrued
and unpaid Term Loan PIK Interest added to principal pursuant to Section
2.2(d)(iii)) of each Term Loan Advance shall bear interest thereon from the
applicable Advance Date for such Term Loan Advance (or, with respect to any
principal constituting Term Loan PIK Interest, the date on which such Term Loan
PIK Interest is added to principal, as applicable) at the Term Loan Cash
Interest Rate (as may be adjusted from time to time in accordance with the
definition thereof) based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed. The Term Loan Cash
Interest Rate will float and be determined as of each day in accordance with the
definition thereof.













--------------------------------------------------------------------------------



(ii)Term Loan PIK Interest Rate. In addition to interest accrued pursuant to
clause (d)(i) of this Section 2.2, during any PIK Deferral Period, the
outstanding principal balance (including, for the avoidance of doubt, the amount
of accrued and unpaid Term Loan PIK Interest added to principal pursuant to
Section 2.2(d)(iii)) of each Term Loan Advance shall bear interest thereon from
the applicable Advance Date for such Term Loan Advance (or, with respect to any
principal constituting Term Loan PIK Interest, the date on which such Term Loan
PIK Interest is added to principal, as applicable) at the Term Loan PIK Interest
Rate, based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed (such interest, the “Term Loan PIK
Interest”). On each date on which interest is to be paid as provided in the
first sentence of Section 2.2(d)(iii), the amount of accrued and unpaid Term
Loan PIK Interest with respect to each Term Loan Advance shall, in lieu of
payment thereof in cash, be capitalized and added to the outstanding principal
balance of such Term Loan Advance so as to increase the outstanding principal
balance of such Term Loan Advance, which principal amount shall be payable when
the principal amount of the applicable Term Loan Advance is payable in
accordance with Section 2.2(e).
(iii)Borrower may elect, from and after the Third Amendment Effective Date, from
time to time, to reduce the then current Term Loan Cash Interest Rate applicable
to all Term Loan Advances by up to one and one-half of one percent (1.50%) per
annum (the level of such rate reduction so elected by the Borrower with respect
to any period, the “Cash Interest Rate Reduction Level”) for any period (any
period during which such reduction applies, a “PIK Deferral Period”), provided
that (w) each PIK Deferral Period shall commence on the first calendar day of a
month and terminate on the last calendar day of a month, (x) written notice of
the commencement of a PIK Deferral Period shall be delivered to Agent no later
than five (5) Business Days prior to the commencement thereof (or if later, on
or prior to an Advance Date occurring on or prior to the commencement thereof),
(y) each PIK Deferral Period shall be in effect for not less than three (3)
consecutive calendar months and shall terminate on the last calendar day of the
month specified in the written notice referred to in the foregoing clause (x),
subject to adjustment as provided in the penultimate sentence of this clause
(iii) and (z) upon expiration of any PIK Deferral Period, the Cash Interest Rate
Reduction Level shall cease to apply to any Term Loan Advance until such time as
another PIK Deferral Period is in effect in accordance with this clause (iii).
Subject to the foregoing clauses (w) and (y), the Borrower may terminate or
extend any PIK Deferral Period by













--------------------------------------------------------------------------------



written notice delivered to Agent not less than five (5) Business Days prior to
any scheduled termination date of a PIK Deferral Period. Not more than once in
any three (3) consecutive calendar months, the Borrower may, by written notice
to Agent at least five Business Days prior to the first calendar day of any
month, increase or decrease (to an amount not less than zero and not greater
than 1.50% per annum) the Cash Interest Rate Reduction Level to be applicable
during any PIK Deferral Period, from and after the first day of such month.
(e)Payment. Borrower will pay interest on each Term Loan Advance on the first
(1st) day of each month, beginning the month after the applicable Advance Date
for such Term Loan Advance; provided that interest accruing at the Term Loan PIK
Interest Rate shall not be paid in cash and shall instead be added to the
principal of the Term Loan Advance on such date. Commencing with the
Amortization Date, and continuing on the first Business Day of each month until
the Term Loan Maturity Date Borrower shall repay the aggregate Term Loan
Advances (including any unpaid Term Loan PIK Interest added thereto pursuant to
Section 2.3), that is outstanding on the day immediately preceding Amortization
Date, in equal monthly installments of principal and interest (mortgage style),
and with such payment being in an amount sufficient to fully amortize the
outstanding Term Loan principal balance over a period of thirty (30) months;
provided that if the Term Loan Cash Interest Rate is adjusted in accordance with
its terms, or the Amortization Date or the Term Loan Maturity Date is extended,
or a PIK Deferral Period becomes effective, the amount of each subsequent
monthly installment shall be recalculated so that the remaining payments shall
be equal monthly installments of principal and interest (mortgage style) and
with such payment being in an amount sufficient to fully amortize the
outstanding Term Loan principal balance over a period of thirty (30) months
beginning on the first Business Day of the month following such recalculation
and continuing on the first Business Day of each month thereafter until the
Secured Obligations (other than inchoate indemnity obligations) are repaid in
full. The entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on Term Loan Maturity Date. Borrower shall
make all payments under this Agreement without setoff, recoupment or deduction
and regardless of any counterclaim or defense. Lender will initiate debit
entries to the Borrower’s account as authorized on the ACH Authorization (i) on
each payment date of all periodic principal and interest obligations payable to
Lender under each Term Loan Advance (but, prior to an Event of Default that
continues, not any fees or out-of-pocket legal fees and costs incurred by Agent
or Lender and payable by Borrower as provided in Section 11.11, which shall be
payable promptly upon receipt of invoices therefor) and (ii) following the
occurrence of an Event of Default that continues, all out-of-pocket legal fees
and costs incurred by Agent or Lender in connection with Section













--------------------------------------------------------------------------------



11.11; provided that, with respect to clause (i) above, in the event that Lender
or Agent informs Borrower that Lender will not initiate a debit entry to
Borrower’s account for a certain amount of the periodic principal and interest
obligations due on a specific payment date, Borrower shall pay to Lender such
amount of periodic principal and interest obligations in full in immediately
available funds on such payment date; provided, further, that, with respect to
clause (i) above, if Lender or Agent informs Borrower that Lender will not
initiate a debit entry as described above later than the date that is three (3)
Business Days prior to such payment date, Borrower shall pay to Lender such
amount of periodic principal and interest obligations in full in immediately
available funds on the date that is three (3) Business Days after the date on
which Lender or Agent notifies Borrower of such. Prior to an Event of Default
that continues, neither Lender nor Agent will initiate any debit entry to
Borrower’s account for any fees or out-of-pocket legal fees and costs incurred
by Agent or Lender, each of which shall be payable by Borrower promptly upon
receipt of invoices therefor.
2.3Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.
2.4Default Interest. Upon the occurrence and during the continuation of an Event
of Default hereunder, all Secured Obligations, including principal, interest,
compounded interest, and professional fees, shall bear interest at a rate per
annum equal to the rate set forth in Section 2.2(d), plus three percent (3%) per
annum. In the event any interest is not paid when due hereunder, delinquent
interest shall be added to principal and shall bear interest on interest,
compounded at the rate set forth in Section 2.2(d) or Section 2.4, as
applicable.
2.5 Prepayment.
(a)At its option, Borrower may at any time prepay all or a portion of the
outstanding Advances by paying the entire principal balance (or such portion
thereof), all accrued and unpaid interest thereon, together with a













--------------------------------------------------------------------------------



prepayment charge equal to the following percentage of the Advance amount being
prepaid: if such Advance amounts are prepaid in any of the first twelve (12)
months following the Third Amendment Effective Date, 2.0%; after twelve (12)
months but prior to twenty four (24) months following the Third Amendment
Effective Date, 1.5%; after twenty-four (24) months but prior to thirty-six (36)
months following the Third Amendment Effective Date, 1.0%; and thereafter, 0.0%
(each, a “Prepayment Charge”). Borrower agrees that any Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and any Prepayment Charge upon
the occurrence of a Change in Control. Any amounts paid under this Section shall
be applied by Agent to the then unpaid amount of any Secured Obligations
(including principal and interest) in such order and priority as Agent may
choose in its sole discretion; provided that (x) Agent shall endeavor to
promptly (within two (2) Business Days of the date that the Borrower makes any
such payment under this Section 2.5(a)) notify Borrower the manner in which any
such payment has been applied and (y) if no Event of Default has occurred and is
continuing and Agent has agreed with Borrower to any application of any such
payment in advance of the making thereof, such agreed application shall be
binding for such payment.
(b)Notwithstanding the foregoing, no Prepayment Charge shall be payable (i) if
Agent and Lender (in its sole and absolute discretion) agree in writing to
refinance the Advances prior to the Term Loan Maturity Date, or (ii) with
respect to any prepayment made in accordance with Section 2.5(a) above in
connection with a Merger Event, so long as Borrower provides Agent with
supporting documentation (which may be in redacted form) reasonably requested by
Agent and necessary to verify the occurrence of a Merger Event.
2.6 End of Term Charge.
(a)On the earliest to occur of (i) March 1, 2022, (ii) the date that Borrower
prepays the outstanding Secured Obligations (other than any inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) in full, or (iii) the date that all the Secured
Obligations become due and payable, by acceleration (including, but not limited
to, upon the occurrence of a bankruptcy or insolvency event (including the
acceleration of claims by operation of law) or otherwise, Borrower shall pay
Lender a charge equal to Two Million Six Hundred Twenty Thousand Dollars
($2,620,000). Notwithstanding the required payment date of such charge, it shall
be deemed earned by Lender as of the Closing Date.













--------------------------------------------------------------------------------



(b)On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the date
that Borrower prepays the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that all the Secured Obligations become due and payable, by acceleration
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law) or
otherwise, Borrower shall pay Lender a charge equal to 7.55% multiplied by the
aggregate principal amount of Term Loans funded under this Agreement (excluding,
for the avoidance of doubt, any Term Loan PIK Interest). Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Third Amendment Effective Date.
2.7Notes. If so requested by Lender by written notice to Borrower, then Borrower
shall execute and deliver to Lender (and/or, if applicable and if so specified
in such notice, to any Person who is an assignee of Lender pursuant to Section
11.13) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence Lender’s Loans.
2.8Pro Rata Treatment. Each payment (including prepayment) on account of any fee
and any reduction of the Term Loans shall be made pro rata according to the Term
Commitments of the relevant Lender.
2.9 Treatment of Prepayment Charge and End of Term Charge. Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing, existing as of the Closing Date, existing as of the Third
Amendment Signing Date, and existing as of the Third Amendment Effective Date.
Any Prepayment Charge and any End of Term Charge shall also be payable in the
event the Secured Obligations (and/or this Agreement) are satisfied or released
by foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means. Borrower expressly waives (to the fullest
extent it may lawfully do so) the provisions of any present or future statute or
law that prohibits or may prohibit the collection of the foregoing Prepayment
Charge and End of Term Charge in connection with any such acceleration. Borrower
agrees (to the fullest extent that each may lawfully do so): (a) each Prepayment
Charge and End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each Prepayment Charge and End of Term Charge shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(c) there has been a course of conduct between the Lenders and Borrower giving
specific consideration in this transaction for such agreement to pay any
Prepayment Charge and any End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; and (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph. Borrower expressly
acknowledges that their agreement to pay each of any Prepayment Charge and any
End of Term Charge to the Lenders as herein described was on the Closing Date
and continues to be a material inducement to the Lenders to provide the Term
Loans.













--------------------------------------------------------------------------------



2.10 Investment Unit. Borrower, Agent and Lenders agree, unless otherwise
required by a change in law, or as required by the Internal Revenue Service or
other taxing authority following an audit or examination, (i) to treat the Loans
as indebtedness for U.S. federal income tax purposes and (ii) to treat the Loans
and the Warrants as having been issued as an “investment unit” within the
meaning of Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended,
and, correspondingly, the Loans as having been issued with original issue
discount for U.S. federal income tax purposes to the extent required.
SECTION 3.SECURITY INTEREST
3.1 As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.
3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the Collateral shall not include (a) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of capital stock
owned by Borrower of any Foreign Subsidiary (other than an Eligible Foreign
Subsidiary) which shares entitle the holder thereof to vote for directors or any
other matter and (b) nonassignable licenses or contracts, which by their terms
require the consent of the licensor thereof or another party (but only to the
extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, Sections 9406, 9407 and 9408 of the UCC).
SECTION 4.CONDITIONS PRECEDENT TO LOAN
The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:













--------------------------------------------------------------------------------



4.1 Initial Advance. On or prior to the Closing Date, Borrower delivered to
Agent the following:
(a)executed copies of the Loan Documents (other than the Warrant issued as of
the Closing Date, which was an an original), Account Control Agreements, a
customary legal opinion of Borrower’s counsel, and all other documents and
instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Agent;
(b)certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;
(c)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;
(d)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified could have a Material Adverse Effect;
(e)payment of the Closing Date Facility Charge and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to this Agreement, which amounts
may be deducted from the initial Advance;
(f)all certificates of insurance and copies of each insurance policy required
hereunder; and
(g)such other documents as Agent may reasonably request.
4.2 All Advances. On each Advance Date:
(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(c) each duly executed by Borrower’s Chief Executive
Officer, Chief Accounting Officer or Chief Financial Officer, and (ii) any other
documents Agent may reasonably request;
(b)the representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date;
(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing;













--------------------------------------------------------------------------------



(d)on the Advance Date for Tranche 2-A, Borrower shall have paid the Tranche 2-A
Facility Charge;
(e)on the Advance Date for Tranche 2-B, Borrower shall have paid the Tranche 2-B
Facility Charge;
(f)on the Advance Date for Tranche 3, Borrower shall have paid the Tranche 3
Facility Charge;
(g)each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.3 and as to the matters set forth in
the Advance Request;
(h)Borrower and the party identified on the signature pages to each form of
Warrant, as set forth in Exhibit I or Exhibit J, shall have executed a Warrant
(x) in connection with each applicable Term Loan Advance and (y) with respect to
the effectiveness of the Third Amendment, on the Third Amendment Effective Date;
provided that: the aggregate amount of Warrant Coverage (to be specified in the
applicable Warrants) with respect to the effectiveness of the Third Amendment
shall be Four Hundred Thousand Dollars ($400,000.00); with respect to Tranche
1-A and Tranche 1-B, the form of the Warrant and the aggregate amount of Warrant
Coverage (as specified in the applicable Warrant) were in each case as specified
in this Agreement as in effect prior to the Third Amendment Effective Date; the
aggregate amount of Warrant Coverage (to be specified in the applicable
Warrants) with respect to Term Loan Advance under Tranche 1-C shall be Two
Hundred Thousand Dollars ($200,000.00); the aggregate amount of Warrant Coverage
(to be specified in the applicable Warrants) with respect to Term Loan Advance
under Tranche 1-D shall be One Hundred Fifty Thousand Dollars ($150,000.00); the
aggregate amount of Warrant Coverage (to be specified in the applicable
Warrants) with respect to Term Loan Advance under Tranche 2-A shall be Two
Hundred Fifty Thousand Dollars ($250,000.00); the aggregate amount of Warrant
Coverage (to be specified in the applicable Warrants) with respect to Term Loan
Advance under Tranche 2-B shall be Five Hundred Thousand Dollars ($500,000.00);
and the aggregate amount of Warrant Coverage (to be specified in the applicable
Warrants) with respect to Term Loan Advance under Tranche 3 shall be Five
Hundred Thousand Dollars ($500,000.00); and
(i)(i) no fact or condition exists that could (or could, with the passage of
time, the giving of notice, or both) constitute an Event of Default and (ii) no
event that has had or could reasonably be expected to have a Material Adverse
Effect has occurred and is continuing.













--------------------------------------------------------------------------------



SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER
Borrower represents and warrants that:
5.1Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C, as may be updated by
Borrower in a written notice (including any Compliance Certificate) provided to
Agent after the Third Amendment Effective.
5.2Collateral. Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens. Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.
5.3Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, and Borrower’s execution of the Warrant, (i) have
been duly authorized by all necessary corporate action of Borrower, (ii) will
not result in the creation or imposition of any Lien upon the Collateral, other
than Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate of
Incorporation, bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents and the Warrant are duly authorized
to do so.
5.4Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
5.6Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, that is reasonably expected to result in a Material
Adverse Effect.
5.6Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect. Borrower
is not in default in any manner under any provision of any agreement or
instrument evidencing material Indebtedness, or any other material agreement to
which it is a party or by which it is bound.
Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company













--------------------------------------------------------------------------------



Act of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary to continue their respective businesses as
currently conducted.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law. None of the funds to be provided under this Agreement
will be used, directly or indirectly, (a) for any activities in violation of any
applicable anti-money laundering, economic sanctions and anti-bribery laws and
regulations laws and regulations or (b) for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
5.7Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current













--------------------------------------------------------------------------------



data and information available to Borrower, and (ii) the most current of such
projections provided to Borrower’s board of directors.
5.8Tax Matters. Except as described on Schedule 5.8 and except those being
contested in good faith with adequate reserves under GAAP, (a) Borrower has
filed all material federal, state and local tax returns that it is required to
file, (b) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) Borrower has paid or fully reserved
for any tax assessment received by Borrower for the three (3) years preceding
the Closing Date, if any (including any taxes being contested in good faith and
by appropriate proceedings).
5.9Intellectual Property Claims. Borrower is the sole owner of, or otherwise has
the right to use, the Intellectual Property material to Borrower’s business.
Except as described on Schedule 5.9, (i) to Borrower’s knowledge, each of the
material Copyrights, Trademarks and Patents is valid and enforceable, (ii) no
material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to Borrower
that any material part of the Intellectual Property violates the rights of any
third party. Attached to the perfection certificate delivered to Agent on the
Third Amendment Effective Date is a true, correct and complete list of each of
Borrower’s published Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Third Amendment Effective Date. Borrower is
not in material breach of, nor has Borrower failed to perform any material
obligations under, any of the foregoing contracts, licenses or agreements and,
to Borrower’s knowledge, no third party to any such contract, license or
agreement is in material breach thereof or has failed to perform any material
obligations thereunder.
5.10Intellectual Property. Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower. Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC, Borrower has the right, to the extent
required to operate Borrower’s business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower, without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products except customary covenants in inbound
license agreements and equipment leases where Borrower is the licensee or
lessee.













--------------------------------------------------------------------------------



5.12Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim. Neither Borrower’s use of its Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of others.
5.12Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the Third Amendment Effective Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.
5.13Employee Loans. Borrower has no outstanding loans to any employee, officer
or director of the Borrower nor has Borrower guaranteed the payment of any loan
made to an employee, officer or director of the Borrower by a third party.
5.14Capitalization and Subsidiaries. Borrower does not own any stock,
partnership interest or other securities of any Person, except for Permitted
Investments. Attached as Schedule 5.14, as may be updated by Borrower in a
written notice provided after the Third Amendment Effective Date, is a true,
correct and complete list of each Subsidiary.
SECTION 6.INSURANCE; INDEMNIFICATION
6.1Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each













--------------------------------------------------------------------------------



occurrence. Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.
6.3Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a loss payee for
property insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’ advance written notice shall
be sufficient) or any other change adverse to Agent’s interests. Any failure of
Agent to scrutinize such insurance certificates for compliance is not a waiver
of any of Agent’s rights, all of which are reserved. Borrower shall provide
Agent with copies of each insurance policy, and upon entering or amending any
insurance policy required hereunder, Borrower shall provide Agent with copies of
such policies and shall promptly deliver to Agent updated insurance certificates
with respect to such policies.
6.3Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement. In no event shall any Indemnified Person be liable on any theory
of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or













--------------------------------------------------------------------------------



anticipated savings). This Section 6.3 shall survive the repayment of
indebtedness under, and otherwise shall survive the expiration or other
termination of, the Loan Agreement.
SECTION 7.COVENANTS OF BORROWER
Borrower agrees as follows:
7.1 Financial Reports. Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):
(a)If the Borrower’s Market Capitalization is less than Five Hundred Million
Dollars ($500,000,000) as of the last day of any calendar month, as soon as
practicable (and in any event within 30 days) after the end of such month,
unaudited interim and year-to-date financial statements as of the end of such
month (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer, Chief Accounting Officer or
Chief Financial Officer to the effect that they have been prepared in accordance
with GAAP, except (i) for the absence of footnotes, (ii) that they are subject
to normal year end adjustments, and (iii) they do not contain certain non-cash
items that are customarily included in quarterly and annual financial
statements;
(b)as soon as practicable (and in any event within 45 days) after the end of
each of the first three fiscal quarters, unaudited interim and year-to-date
financial statements as of the end of such fiscal quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that could reasonably
be expected to have a Material Adverse Effect, certified by Borrower’s Chief
Executive Officer, Chief Accounting Officer or Chief Financial Officer to the
effect that they have been prepared in accordance with GAAP, except (i) for the
absence of footnotes, and (ii) that they are subject to normal year end
adjustments; as well as the most recent capitalization table for Borrower,
including the weighted average exercise price of employee stock options;
(c)as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified audited financial statements as of the end
of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants;













--------------------------------------------------------------------------------



(d) concurrently with the delivery of each of the Financial Statements required
to be delivered pursuant to clauses (b) and (c) of this Section 7.1, a
Compliance Certificate in the form of Exhibit F;
(e)as soon as practicable (and in any event within 15 days) after the end of
each period for which Financial Statements are required to be delivered pursuant
to clause (a) or (b) of this Section 7.1, a report showing agings of accounts
receivable and accounts payable;
(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its preferred stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;
(g)[reserved];
(h)financial and business projections promptly following their approval by
Borrower’s board of directors, and in any event, within 30 days after the end of
Borrower’s fiscal year, as well as budgets, operating plans and other financial
information reasonably requested by Agent; and
(i)immediate notice if Borrower or any Subsidiary has knowledge that Borrower,
or any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a)
is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.
Borrower shall not make any change in its (a) accounting policies or reporting
practices, or (b) fiscal years or fiscal quarters. The fiscal year of Borrower
shall end on December 31.
The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (650) 473-9194,
attention Account Manager: Tricida, Inc.
Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower emails a link thereto to Agent.
7.2Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and













--------------------------------------------------------------------------------



examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours; provided, however, that so long as no Event of Default has occurred and
is continuing, such examinations shall be limited to no more often than twice
per fiscal year. In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records as a part of such examinations. In addition, Agent or Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. The parties intend that the rights granted Agent
and Lender shall constitute “management rights” within the meaning of 29 C.F.R.
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.
7.3Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral. Borrower
shall from time to time procure any instruments or documents as may be
reasonably requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby. In addition, and for such purposes only,
Borrower hereby authorizes Agent to execute and deliver on behalf of Borrower
and to file such financing statements, collateral assignments, notices, control
agreements, security agreements and other documents without the signature of
Borrower either in Agent’s name or in the name of Agent as agent and
attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.
7.4Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower or (d) as otherwise permitted hereunder or
approved in writing by Agent.
Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, any required repurchase in connection with the redemption of Permitted
Convertible Indebtedness













--------------------------------------------------------------------------------



upon satisfaction of any condition related to the stock price of Borrower’s
Common Stock), settlement or early termination or cancellation of (whether in
whole or in part and including by netting or set-off) (in each case, whether in
cash, Common Stock of Borrower or, following a Merger Event or other change of
the Common Stock of Borrower, other securities or property), or the satisfaction
of any condition that would permit or require any of the foregoing with respect
to, any Permitted Convertible Indebtedness, shall not constitute a prepayment of
Indebtedness by Borrower for the purposes of this Section 7.4; provided that
principal payments in cash (other than cash in lieu of fractional shares) shall
only be allowed with respect to any repurchase in connection with the redemption
of Permitted Convertible Indebtedness upon satisfaction of any condition related
to the stock price of Borrower’s Common Stock if the Redemption Conditions are
satisfied in respect of such redemption and at all times after such redemption.
7.5 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property. Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property. Borrower shall not
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Borrower to create, incur, assume or suffer to
exist any Lien upon any of its Intellectual Property, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (a) this Agreement and the other Loan Documents, (b)
any agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and (c) customary
restrictions on the assignment of leases, licenses and other agreements.
Borrower shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and Borrower shall cause its Subsidiaries at all times to
keep such Subsidiary’s property and assets free and clear from any legal process
or Liens whatsoever (except for Permitted Liens, provided however, that there
shall be no Liens whatsoever on Intellectual Property), and shall give Agent
prompt written notice of any legal process affecting such Subsidiary’s assets.
7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.
Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any cash payment upon
conversion), or required payment of any principal or premium on (including, for
the avoidance of doubt, in respect of a required repurchase in connection with
the redemption of Permitted Convertible Indebtedness upon satisfaction of any
condition related to the













--------------------------------------------------------------------------------



stock price of Borrower’s Common Stock) or required payment of any interest with
respect to, any Permitted Convertible Indebtedness in each case, in accordance
with the terms of the indenture or other instrument governing such Permitted
Convertible Indebtedness; provided that principal payments in cash (other than
cash in lieu of fractional shares) shall only be allowed with respect to any
repurchase in connection with the redemption of Permitted Convertible
Indebtedness upon satisfaction of any condition related to the stock price of
Borrower’s Common Stock if the Redemption Conditions are satisfied in respect of
such redemption and at all times after such redemption.
7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or Equity
Interest, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other Equity Interest, except that a Subsidiary may pay
dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $2,000,000 in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $2,000,000 in the aggregate.
Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit the conversion by holders of (including any cash payment upon
conversion), or required payment of any principal or premium on (including, for
the avoidance of doubt, in respect of a required repurchase in connection with
the redemption of Permitted Convertible Indebtedness upon satisfaction of any
condition related to the stock price of Borrower’s Common Stock) or required
payment of any interest with respect to, any Permitted Convertible Indebtedness,
in each case in accordance with the terms of the indenture or other instrument
governing such Permitted Convertible Indebtedness.
7.8Transfers. Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.
7.10Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person, other
than Permitted Acquisitions.
7.11Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition













--------------------------------------------------------------------------------



thereof or upon Borrower’s rents, receipts or earnings arising therefrom.
Borrower shall file on or before the due date therefor all personal property tax
returns in respect of the Collateral. Notwithstanding the foregoing, Borrower
may contest, in good faith and by appropriate proceedings, taxes for which
Borrower maintains adequate reserves therefor in accordance with GAAP.
7.12Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America. Neither Borrower nor any Qualified
Subsidiary shall relocate any item of Collateral (other than (w) relocation of
Inventory and materials used in the production of Inventory, in each case in
connection with the production, marketing, manufacturing, testing, distribution,
packaging, development or sale of TRC101 in the ordinary course of business, (x)
sales of Inventory in the ordinary course of business, (y) relocations of
Collateral having an aggregate value of up to $2,500,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) such relocation is within the continental United States of
America and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Agent.
7.12Deposit Accounts. Other than Excluded Accounts, neither Borrower nor any
Qualified Subsidiary shall maintain any Deposit Accounts, or accounts holding
Investment Property, except with respect to which Agent has an Account Control
Agreement.
7.13Borrower shall notify Agent of each Domestic Subsidiary formed subsequent to
the Third Amendment Effective Date and, within 15 days of formation, shall cause
any such Qualified Subsidiary to execute and deliver to Agent a Joinder
Agreement.
7.14[Reserved].
7.15Notification of Event of Default. Borrower shall notify Agent immediately of
the occurrence of any Event of Default.
7.17Agent and Lender have received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”). Portions of the loan
to Borrower will be made under the SBA license and the SBIC Act. Addendum 1 to
this Agreement outlines various responsibilities of Agent, Lender and Borrower
associated with an SBA loan, and such Addendum 1 is hereby incorporated in this
Agreement.
7.18Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for













--------------------------------------------------------------------------------



working capital and general corporate purposes. The proceeds of the Loans will
not be used in violation of Anti-Corruption Laws or applicable Sanctions.
7.18Foreign Subsidiary Voting Rights. Borrower shall not, and shall not permit
any Subsidiary, to amend or modify any governing document of any Foreign
Subsidiary of Borrower (other than an Eligible Foreign Subsidiary) the effect of
which is to require a vote of greater than 50.1% of the Equity Interests or
voting rights of such entity for any decision or action of such entity.
7.19[Reserved].
7.20Compliance with Laws.
Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respect with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business.
Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate to, directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists. Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly
or indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti‑Terrorism Law, or (iii)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.
None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.













--------------------------------------------------------------------------------



7.21 Financial Covenants.
(a)Minimum Cash.
(i)Beginning on the Advance Date of Tranche 2-A, Borrower shall maintain
Unrestricted Cash in an amount greater than or equal to Twenty-Five Million
Dollars ($25,000,000); provided that this Section 7.21(a) shall cease to apply
after June 29, 2021.
(ii)From and after any date on which Borrower takes any action that is
permitted, pursuant to Section 7.4 or 7.6, only if the Redemption Conditions are
satisfied, the Borrower shall maintain Unrestricted Cash in an amount necessary
to cause clause (b) of the defined term “Redemption Conditions” to remain
satisfied.
(b)Minimum Revenue. If Tranche 2-A, Tranche 2-B and/or Tranche 3 has been
advanced to Borrower, Borrower shall not permit Net TRC101 Product Revenue,
tested as of the last day of each fiscal quarter on a trailing two fiscal
quarter basis for each fiscal quarter ending on and after June 30, 2021 (each, a
“Test Period”) to be lower than 60% of projected Net TRC101 Product Revenue for
such Test Period as included in the projections approved by the board of
directors of Borrower and delivered to Agent prior to the Advance Date of
Tranche 2-A Advance and acceptable to Agent and Lender in their reasonable
discretion; provided that this Section 7.21(b) shall not apply with respect to
any Test Period if the Borrower’s Market Capitalization as of the last day of
such Test Period is greater than Nine Hundred Million Dollars ($900,000,000).
7.22 Transactions with Affiliates. Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary.
SECTION 8.SUBSEQUENT FINANCINGS
8.1 If Borrower intends to consummate any public offering of its securities
pursuant to a registration statement filed with the Securities and Exchange
Commission on Form S-1 or Form S-3 after the Third Amendment Effective Date
(each, a “Public Offering”), the Borrower will, in the case of the first such
Public Offering after the Third Amendment Effective Date, consider, in good
faith, whether to ask the managing underwriter(s) of such Public Offering to
designate for offer to the Agent (or an Affiliate designed by Agent and
reasonably acceptable to Borrower) a number of shares equal to $2,000,000 (under
a “directed shares” program or otherwise) in such Public Offering, on terms and
conditions equivalent to those generally made available to investors that are
unaffiliated with Borrower. This Section 8.1, and all rights and obligations
hereunder, shall survive the repayment of indebtedness under, and otherwise
shall survive the













--------------------------------------------------------------------------------



expiration or other termination of, the Loan Agreement until the termination of
all Warrants in accordance with the terms therein.
SECTION 9.EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall be an Event of
Default:
9.1Payments. Borrower fails to pay principal or interest on the due date
therefor, or any other amount due under this Agreement or any of the other Loan
Documents within three (3) Business Days of when due; provided, however, that an
Event of Default shall not occur on account of a failure to pay when due solely
to an administrative or operational error of Agent or Lender or Borrower’s bank
if Borrower had the funds to make the payment when due and makes the payment
within three (3) Business Days following Borrower’s knowledge of such failure to
pay; or
9.2Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.16, 7.17, 7.18, 7.20, 7.21 and 7.22) any
other Loan Document or any other agreement among Borrower, Agent and Lender,
such default continues for more than fifteen (15) Business Days after the
earlier of the date on which (i) Agent or Lender has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.15, 7.16, 7.17, 7.18, 7.20, 7.21 and 7.22, the occurrence of such
default; or
9.3Material Adverse Effect. A circumstance has occurred that could reasonably be
expected to have a Material Adverse Effect; or
9.4Representations. Any representation or warranty made by Borrower in any Loan
Document or in the Warrant shall have been false or misleading in any material
respect when made or when deemed made; or
9.6Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
forty-five (45) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under













--------------------------------------------------------------------------------



any present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or
9.6Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $2,000,000, or Borrower
is enjoined or in any way prevented by court order from developing or
commercializing TRC101, and such court order has not been vacated or overturned
within forty-five days of the effectiveness thereof; or
9.7Other Obligations. The occurrence of any event of default under any agreement
or obligation of Borrower involving any Indebtedness in excess of $5,000,000.
9.8 Stop Trade. At any time, an SEC stop trade order or NASDAQ market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a public market, provided that Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another public market within
sixty (60) days of such notice.
SECTION 10.REMEDIES
10.1General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations (including, without
limitation, any Prepayment Charge and any End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), (ii) Agent may, at its option, sign and file in
Borrower’s name any and all collateral assignments, notices, control agreements,
security agreements and other documents it deems necessary or appropriate to
perfect or protect the repayment of the Secured Obligations, and in furtherance
thereof, Borrower hereby grants Agent an irrevocable power of attorney coupled
with an interest, and (iii) Agent may notify any of Borrower’s account debtors
to make payment directly to Agent, compromise the amount of any such account on
Borrower’s behalf and endorse Agent’s name without recourse on any such payment
for deposit directly to Agent’s account.













--------------------------------------------------------------------------------



Agent may, and at the direction of the Required Lenders shall, exercise all
rights and remedies with respect to the Collateral under the Loan Documents or
otherwise available to it under the UCC and other applicable law, including the
right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral. All Agent’s rights and remedies
shall be cumulative and not exclusive.
10.2Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten (10) calendar days’
prior written notice to Borrower. Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and interest at the default rate),
in such order and priority as Agent may choose in its sole discretion; and
Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.
Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.
10.4Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.













--------------------------------------------------------------------------------



SECTION 11.MISCELLANEOUS
11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:
(a) If to Agent:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310 Palo Alto, CA 94301
email: legal@herculestech.com; hbhalla@htgc.com
Telephone: 650-289-3060
with a copy (which shall not constitute notice) to:
LATHAM & WATKINS LLP
Attention: Haim Zaltzman
505 Montgomery Street, Suite 2000 San Francisco, CA 94111
email: haim.zaltzman@lw.com
Telephone: 415-395‑8870
(b) If to Lender:
HERCULES CAPITAL, INC. and
HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention: Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310 Palo Alto, CA 94301
email: legal@herculestech.com; hbhalla@htgc.com
Telephone: 650-289-3060
with a copy (which shall not constitute notice) to:













--------------------------------------------------------------------------------



LATHAM & WATKINS LLP
Attention: Haim Zaltzman
505 Montgomery Street, Suite 2000 San Francisco, CA 94111
email: haim.zaltzman@lw.com
Telephone: 415-395‑8870
(c)If to Borrower:
TRICIDA, INC.
Attention: Legal Department
7000 Shoreline Court, Suite 201 South San Francisco, CA 94080
email: legal@tricida.com with a copy to spietzke@tricida.com
Telephone: (415) 988-2420
with a copy (which shall not constitute notice) to:
SIDLEY AUSTIN LLP
Attention: Geoffrey W. Levin
787 Seventh Avenue
New York, NY 10019
Email: glevin@sidley.com
Telephone: 212-839-5776


or to such other address as each party may designate for itself by giving notice
in conformity with this section 11.2.
11.3 Entire Agreement; Amendments.
(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated January 19, 2018 and the Non-Disclosure Agreement).
(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as













--------------------------------------------------------------------------------



the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, or reduce the stated rate of
any interest or fee payable hereunder, in each case without the written consent
of each Lender directly affected thereby; (B) eliminate or reduce the voting
rights of any Lender under this Section 11.3(b) without the written consent of
such Lender; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a Borrower from
its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of Section
11.17 without the written consent of the Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, the Lender, the Agent and all future holders of
the Loans.
11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
11.5 No Waiver. The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.
11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement. Sections 6.3 and 8.1 shall survive
the termination of this Agreement.
11.7Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents with the consent of Borrower (provided that,
in the case of any assignment in connection with













--------------------------------------------------------------------------------



a Lender’s own financing or securitization transactions, such consent shall not
be unreasonably withheld), and all of such rights shall inure to the benefit of
Agent’s and Lender’s successors and assigns; provided that if an Event of
Default has occurred and is continuing, Agent or any Lender may assign, transfer
or endorse its rights hereunder or under the Loan Documents to any party without
the consent of Borrower; provided further that (a) any such assignment, transfer
or endorsement to an Affiliate of any Lender or Agent shall be allowed at any
time without prior written consent of Borrower, and (b) any transfer in the form
of an assignment of security interest in favor of Agent’s or any Lender shall be
allowed at any time without prior written consent of Borrower.
11.8Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
11.9Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in San Mateo
County, State of California; (b) waives any objection as to jurisdiction or
venue in San Mateo County, State of California; (c) agrees not to assert any
defense based on lack of jurisdiction or venue in the aforesaid courts; and (d)
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement or the other Loan Documents. Service of process on any party
hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
Section 11.2, and shall be deemed effective and received as set forth in Section
11.2. Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of either party to bring proceedings
in the courts of any other jurisdiction.
11.10 Mutual Waiver of Jury Trial / Judicial Reference.
(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than













--------------------------------------------------------------------------------



Agent, Borrower and Lender; Claims that arise out of or are in any way connected
to the relationship among Borrower, Agent and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.
(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the San Mateo County,
California. Such proceeding shall be conducted in San Mateo County, California,
with California rules of evidence and discovery applicable to such proceeding.
(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.
11.11 Professional Fees. Borrower promises to pay Agent’s and Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to: (a)
the Loan; (b) the administration, collection, or enforcement of the Loan; (c)
the amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.
11.13Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral or
otherwise pursuant to the terms of this Agreement shall not be disclosed to any
other Person or entity in any manner whatsoever, in whole or in part, without
the prior written consent of Borrower, except that Agent and any Lender may
disclose any such













--------------------------------------------------------------------------------



information: (a) to its own directors, officers, employees, accountants, counsel
and other professional advisors (collectively, “Representatives”) and to its
Affiliates if Agent or Lender in their sole discretion determines that any such
party should have access to such information in connection with such party’s
responsibilities in connection with the Loan or this Agreement and, provided
that such recipient of such Confidential Information either (i) agrees to be
bound by the confidentiality provisions of this paragraph or (ii) is otherwise
subject to confidentiality restrictions that reasonably protect against the
disclosure of Confidential Information; (b) if such information is generally
available to the public; (c) if required or appropriate in any report, statement
or testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or Lender; (d) if required or appropriate in response to
any summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by Agent’s or Lender’s counsel; (e) to comply with
any legal requirement or law applicable to Agent or Lender; (f) to the extent
reasonably necessary in connection with the exercise of any right or remedy
under any Loan Document, including Agent’s sale, lease, or other disposition of
Collateral after default; (g) to any participant or assignee of Agent or Lender
or any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents. Agent’s and Lender’s
obligations under this Section 11.12 shall supersede all of their respective
obligations under the Non-Disclosure Agreement and Agent and Lender shall be
responsible for any breach of the terms of this paragraph by any of their
respective Representatives or Affiliates.
11.13 Assignment of Rights. Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an “Assignee”).
After such assignment the term “Agent” or “Lender” as used in the Loan Documents
shall mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Agent and Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Agent and Lender shall retain all rights, powers and remedies hereby given. No
such assignment by Agent or Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.
Agent, acting solely for this purpose as an agent of Borrower, shall maintain at
one of its offices a copy of any assignment and a register for the recordation
of the names and addresses of Lenders and the principal and interest amounts
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, Agent and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.













--------------------------------------------------------------------------------



11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.
11.16Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
11.16No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.
11.17Agency.
(a)Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.
(b)Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against the













--------------------------------------------------------------------------------



Agent in any way relating to or arising out of, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Agent under or in connection with any of the foregoing; The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
(c)Agent in Its Individual Capacity. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.
(d)Exculpatory Provisions. The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not:
(i)be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;
(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and
(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.
(e)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.
(f)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.













--------------------------------------------------------------------------------



(g)Reliance by Agent. Agent may rely, and shall be fully protected in acting, or
refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.
11.18 Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, Trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.
(SIGNATURE PAGES FOLLOW)















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.



BORROWER:TRICIDA, INC.Signature:Print Name:Title:





Accepted in Palo Alto, California:





AGENT and LENDER:HERCULES CAPITAL, INC.Signature:Print Name:Title:




LENDER:HERCULES TECHNOLOGY III, L.P.a Delaware limited partnershipBy: Hercules
Technology SBIC Management, LLC,its General PartnerBy: Hercules Capital,
Inc.,its ManagerBy:Name:Its:
















--------------------------------------------------------------------------------





Table of Addenda, Exhibits and Schedules
Addendum 1: SBA Provisions
Exhibit A: Advance Request
Attachment to Advance Request
Exhibit B: Term Note
Exhibit C: Name, Locations, and Other Information for Borrower
Exhibit D: [Reserved]
Exhibit E: Borrower’s Deposit Accounts and Investment Accounts
Exhibit F: Compliance Certificate
Exhibit G: Joinder Agreement
Exhibit H: ACH Debit Authorization Agreement
Exhibit I: Form of Warrant For Hercules Capital, Inc.
Exhibit J: Form Of Warrant For Hercules Technology III, L.P.
Schedule 1 Subsidiaries
Schedule 1.1 Commitments
Schedule 1A Existing Permitted Indebtedness
Schedule 1B Existing Permitted Investments
Schedule 1C Existing Permitted Liens
Schedule 5.3 Consents, Etc.
Schedule 5.8 Tax Matters
Schedule 5.9 Intellectual Property Claims
Schedule 5.10 Intellectual Property
Schedule 5.11 Borrower Products



















--------------------------------------------------------------------------------



ADDENDUM 1 to LOAN AND SECURITY AGREEMENT


(a)Borrower’s Business. For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103. Borrower represents and warrants to Agent and
Lender as of the Closing Date and covenants to Agent and Lender for a period of
one year after the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7
below, as follows:
1.Size Status. Borrower does not have tangible net worth in excess of $19.5
million or average net income after federal income taxes (excluding any
carry-over losses) for the preceding two completed fiscal years in excess of
$6.5 million.
2.No Relender. Borrower’s primary business activity does not involve, directly
or indirectly, providing funds to others, purchasing debt obligations,
factoring, or long-term leasing of equipment with no provision for maintenance
or repair;
3.No Passive Business. Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties). Borrower’s employees are carrying on the majority
of day to day operations. Borrower will not pass through substantially all of
the proceeds of the Loan to another entity;
4.No Real Estate Business. Borrower is not classified under Major Group 65 (Real
Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual. The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.
5.No Project Finance. Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business’s financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells). The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).
6.No Farm Land Purchases. Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.













--------------------------------------------------------------------------------



7.No Foreign Investment. The proceeds of the Loan will not be used substantially
for a foreign operation. At the time of the Loan, Borrower will not have more
than 49 percent of its employees or tangible assets located outside the United
States of America. The representation in this subsection (7) is made only as of
the date hereof and shall not continue for one year as contemplated in the first
sentence of this Section 1.
(b)Small Business Administration Documentation. Agent and Lender acknowledge
that Borrower completed, executed and delivered to Agent SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Agent regarding its
intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”). Borrower represents and warrants to Agent and Lender that
the information regarding Borrower and its affiliates set forth in the SBA Form
480, Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of
the Closing Date is accurate and complete.
(c)Inspection. The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents. Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA.
(d)Annual Assessment. Promptly after the end of each calendar year (but in any
event prior to February 28 of each year) and at such other times as may be
reasonably requested by Agent or Lender, Borrower will deliver to Agent a
written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468. Lender will assist Borrower with preparing such assessment. In
addition to any other rights granted hereunder, Borrower will grant Agent and
Lender and the SBA access to Borrower’s books and records for the purpose of
verifying the use of such proceeds. Borrower also will furnish or cause to be
furnished to Agent and Lender such other information regarding the business,
affairs and condition of Borrower as Agent or Lender may from time to time
reasonably request.
(e)Use of Proceeds. Borrower will use the proceeds from the Loan only for
purposes set forth in Section 7.17. Borrower will deliver to Agent from time to
time promptly following Agent’s request, a written report, certified as correct
by Borrower’s Chief Accounting Officer or Chief Financial Officer, verifying the
purposes and amounts for













--------------------------------------------------------------------------------



which proceeds from the Loan have been disbursed. Borrower will supply to Agent
such additional information and documents as Agent reasonably requests with
respect to its use of proceeds and will permit Agent and Lender and the SBA to
have access to any and all Borrower records and information and personnel as
Agent deems necessary to verify how such proceeds have been or are being used,
and to assure that the proceeds have been used for the purposes specified in
Section 7.17.
(f)Activities and Proceeds. Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R. §107.720.
Without obtaining the prior written approval of Agent, Borrower will not change
within 1 year of the date hereof, Borrower’s current business activity to a
business activity which a licensee under the SBIC Act is prohibited from
providing funds by the SBIC Act.
(a)Redemption Provisions. Notwithstanding any provision to the contrary
contained in the Certificate of Incorporation of Borrower, as amended from time
to time (the “Charter”), if, pursuant to the redemption provisions contained in
the Charter, Lender is entitled to a redemption of its Warrant, such redemption
(in the case of Lender) will be at a price equal to the redemption price set
forth in the Charter (the “Existing Redemption Price”), if such exists. If,
however, Lender delivers written notice to Borrower that the then current
regulations promulgated under the SBIC Act prohibit payment of the Existing
Redemption Price in the case of an SBIC (or, if applied, the Existing Redemption
Price would cause the applicable preferred stock to lose its classification as
an “equity security” and Lender has determined that such classification is
unadvisable), the amount Lender will be entitled to receive shall be the greater
of (i) fair market value of the securities being redeemed taking into account
the rights and preferences of such securities plus any costs and expenses of the
Lender incurred in making or maintaining the Warrant, and (ii) the Existing
Redemption Price where the amount of accrued but unpaid dividends payable to the
Lender is limited to Borrower’s earnings plus any costs and expenses of the
Lender incurred in making or maintaining the Warrant; provided, however, the
amount calculated in subsections (i) or (ii) above shall not exceed the Existing
Redemption Price.
(b)Compliance and Resolution. Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender. In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender believes
that there is a substantial risk of such assertion) of a failure to comply with
Borrower’s obligations under this Addendum, then (i) Agent, Lender and Borrower
will meet and resolve any such issue in good faith to the satisfaction of
Borrower, Agent, Lender, and any governmental regulatory agency, and (ii) upon
request of Lender or Agent, Borrower













--------------------------------------------------------------------------------



will cooperate and assist with any assignment of the financing agreements among
Hercules Technology II, L.P., Hercules Technology III, L.P. and Hercules
Capital, Inc.



















--------------------------------------------------------------------------------



EXHIBIT A
ADVANCE REQUEST
To: Agent: Date: __________, 20[__]
Hercules Capital, Inc. (the “Agent”) 400 Hamilton Avenue, Suite 310 Palo Alto,
CA 94301 email: legal@herculestech.com Attn:
Tricida, Inc. (“Borrower”) hereby requests from Hercules Capital, Inc. and
Hercules Technology III, L.P. (each, a “Lender”) an Advance in the amount of
_____________________ Dollars ($________________) on ______________, _____ (the
“Advance Date”) pursuant to the Loan and Security Agreement dated as of February
28, 2018 (as amended, restated, supplemented or modified from time to time, the
“Agreement”) among Borrower, Agent and lenders party thereto. Capitalized words
and other terms used but not otherwise defined herein are used with the same
meanings as defined in the Agreement.
Please:
(a) Issue a check payable to Borrower ________
or
(b) Wire Funds to Borrower’s account ________ [IF FILED PUBLICLY, ACCOUNT INFO
REDACTED FOR SECURITY PURPOSES]
Bank: _____________________________
Address: _____________________________
ABA Number: _____________________________
Account Number: _____________________________
Account Name: _____________________________
Contact Person: _____________________________
Phone Number _____________________________
To Verify Wire Info: _____________________________
Email address: _____________________________


Borrower represents that the conditions precedent to the Advance set forth in
Section 4.2 of the Agreement are satisfied and shall be satisfied upon the
making of such Advance, including but not limited to: (i) that no event that has
had or could reasonably be expected to have a













--------------------------------------------------------------------------------



Material Adverse Effect has occurred and is continuing; (ii) that the
representations and warranties set forth in Section 5 of the Agreement and
Section 10 of the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that could (or could, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.
Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Advance Date and if Agent has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.
Executed as of [ ], 20[ ].







BORROWER: Tricida, Inc.SIGNATURE:TITLE:PRINT NAME:


























--------------------------------------------------------------------------------



ATTACHMENT TO ADVANCE REQUEST
Dated: _______________________
Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:
Name: [ ]
Type of organization: Corporation
State of organization: [ ]
Organization file number:
Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:



















--------------------------------------------------------------------------------



EXHIBIT B
SECURED TERM PROMISSORY NOTE

$[ ],000,000Advance Date: ___ __, 20[ ]Maturity Date: _____ ___, 20[ ]

FOR VALUE RECEIVED, Tricida, Inc., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of [Hercules Capital, Inc., a Maryland
corporation][Hercules Technology III, L.P., a Delaware limited
partnership][insert applicable Hercules lending entity] or the holder of this
Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or
such other place of payment as the holder of this Secured Term Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of [ ] Million
Dollars ($[ ],000,000) or such other principal amount as Lender has advanced to
Borrower, together with interest at a rate as set forth in Section 2.2(d) of the
Loan Agreement based upon a year consisting of 360 days, with interest computed
daily based on the actual number of days in each month.
THIS PROMISSORY NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A HOLDER
MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY FOR SUCH NOTES BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO
THE ISSUER AT THE ADDRESS SET FORTH IN SECTION 11.2 OF THE LOAN AGREEMENT.
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated as of
February 28, 2018, by and among Borrower, Hercules Capital, Inc., a Maryland
corporation (the “Agent”) and the several banks and other financial institutions
or entities from time to time party thereto as lender (as the same may from time
to time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.
BORROWER: Tricida, Inc.













--------------------------------------------------------------------------------



By: Title:



















--------------------------------------------------------------------------------



EXHIBIT C
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER
1. Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:
Name: Tricida, Inc.
Type of organization: Corporation
State of organization: Delaware
Organization file number: 5338864
2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:
Name: Trilypsa, Inc. Used during dates of: May 22 – December 16, 2013 Type of
Organization: Corporation State of organization: Delaware Organization file
Number: 5338864
3. Borrower’s fiscal year ends on December 31.
4. Borrower’s federal employer tax identification number is: 46-3372526
5. Borrower represents and warrants to Agent that its chief executive office is
located at 7000 Shoreline Court, Suite 201, South San Francisco, CA 94080.

















--------------------------------------------------------------------------------



EXHIBIT D
[RESERVED]





















--------------------------------------------------------------------------------



EXHIBIT E
BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS
Deposit Account:

Bank NameAccount NumberBranch AddressCompany/ SubsidiaryPurpose of
AccountSilicon Valley Bank33010349843003 Tasman DriveTricida, Inc.Operational
Checking AccountSilicon Valley Bank33009899123003 Tasman DriveTricida,
Inc.PayrollSilicon Valley Bank33023283053003 Tasman DriveTricida, Inc.Flexible
Spending



Securities Account:

Bank or Brokerage NameAccount NumberBranch AddressCompany/ SubsidiaryPurpose of
AccountCapital Advisors Group / U.S. BankCAG4395330 Passaic Avenue, Suite 200
Fairfield, NJ 07004Tricida, Inc.Corporate Cash Management
























--------------------------------------------------------------------------------



EXHIBIT F
COMPLIANCE CERTIFICATE
Hercules Capital, Inc. (as “Agent”) 400 Hamilton Avenue, Suite 310 Palo Alto, CA
94301
Reference is made to that certain Loan and Security Agreement dated as of
February 28, 2018 and the Loan Documents (as defined therein) entered into in
connection with such Loan and Security Agreement all as may be amended from time
to time (hereinafter referred to collectively as the “Loan Agreement”) by and
among Hercules Capital, Inc. (the “Agent”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the Lender
(the “Agent”) and Tricida, Inc. (the “Company”) as Borrower. All capitalized
terms not defined herein shall have the same meaning as defined in the Loan
Agreement.
The undersigned is a Responsible Officer of the Company, knowledgeable of all
Company financial matters, and is authorized to provide certification of
information regarding the Company; hereby certifies, in such capacity, that in
accordance with the terms and conditions of the Loan Agreement, the Company is
in compliance for the period ending [___________] of all covenants, conditions
and terms and hereby reaffirms that all representations and warranties contained
therein are true and correct on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and warranties.
Attached are the required documents supporting the above certification. The
undersigned further certifies that these are prepared in accordance with GAAP
(except for the absence of footnotes with respect to unaudited financial
statement and subject to normal year end adjustments) and are consistent from
one period to the next except as explained below.

REPORTING REQUIREMENTREQUIREDCHECK IF ATTACHEDInterim Financial StatementsIf
Borrower’s Market Capitalization is less than $500,000,000 - Monthly within 30
daysInterim Financial StatementsQuarterly within 45 days of first three fiscal
quartersAudited Financial StatementsFYE within 90 days

FINANCIAL COVENANTS – please attached supporting documentation.
7.21(a)(i) – Minimum Cash (required from the Advance Date of Tranche 2-A to June
29, 2021)













--------------------------------------------------------------------------------



(I) Unrestricted Cash: $___________
(II) Is item (I) above greater than or equal to $25,000,000?
___ Yes: In compliance with Section 7.21(a)(i)
___ No: Not in compliance with Section 7.21(a)(i)
7.21(a)(ii) – Minimum Cash (required from the date of redemption of Permitted
Convertible Indebtedness subject to satisfaction of Redemption Conditions and at
all times after such redemption).
(I) Unrestricted Cash: $___________
(II) Is item (I) above greater than or equal to 100% of the outstanding Secured
Obligations?
___ Yes: In compliance with Section 7.21(a)(ii)
___ No: Not in compliance with Section 7.21(a)(ii)
7.21(b) – Minimum Revenue (required each fiscal quarter ending on and after June
30, 2021)
(I) Has there been an Advance of Tranche 2-A, 2-B or 3?
___ Yes: Please complete item II.
___ No: In compliance with Section 7.21(b)
(II) Is Borrower’s Market Capitalization greater than $900,000,000?
___ Yes: In compliance with Section 7.21(b)
___ No: Please complete item III.
(III) Is Net TRC101 Product Revenue for the Test Period ending [______] lower
than 60% of projected Net TRC101 Product Revenue for such Test Period as
included in the projections approved by the board of directors of Borrower and
delivered to Agent prior to the Advance Date of Tranche 2-A?
___ Yes: Not in compliance with Section 7.21(b)
___ No: In compliance with Section 7.21(b)


[NET TRC101 PRODUCT REVENUE (CUMULATIVE)













--------------------------------------------------------------------------------



The Net TRC101 Product Revenue (Cumulative) as of [___________] is
$[__________]][1] DEPOSIT AND SECURITIES ACCOUNTS











































1 To be included only if the amount exceeds $100,000,000 and has not previously
been reported as exceeding $400,000,000.













--------------------------------------------------------------------------------



DEPOSIT AND SECURITIES ACCOUNTS


The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Subsidiary/Affiliate of Borrower, as applicable.

Depository AC #Financial InstitutionAccount Type (Depository / Securities)Last
Month Ending Account BalancePurpose of AccountBORROWER
Name/Address:1234567BORROWER / SUBSIDIARY / AFFILIATE COMPANY
Name/Address1234567

[Signature page to follow]















--------------------------------------------------------------------------------





Very Truly Yours,




Tricida, Inc.
By: ____________________________
Name: _____________________________
Its: ____________________________



















--------------------------------------------------------------------------------



EXHIBIT G
FORM OF JOINDER AGREEMENT
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [ ],
20[ ], and is entered into by and between__________________., a ___________
corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).
RECITALS
A. Subsidiary’s Affiliate, Tricida, Inc. (“Company”) has entered into that
certain Loan and Security Agreement dated as of February 28, 2018, with the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lender”) and the Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;
B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
AGREEMENT
NOW THEREFORE, Subsidiary and Agent agree as follows:
1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.
2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [ ], (b) other than pursuant to the terms of
the Loan Agreement, neither Agent nor Lender shall have any duties,
responsibilities or obligations to Subsidiary arising under or related to the
Loan Agreement or the other Loan Documents, (c) that if Subsidiary is covered by
Company’s insurance, Subsidiary shall not be required to maintain separate
insurance or comply with the provisions of Sections 6.1 and 6.2 of the Loan
Agreement, and (d) that as long as Company satisfies the requirements of Section
7.1 of the Loan Agreement, Subsidiary shall not have to provide Agent separate
Financial Statements. To the extent that Agent or Lender has any duties,
responsibilities or obligations arising under or related to the Loan Agreement
or the other Loan Documents, those duties, responsibilities or obligations shall
flow only to Company and not to Subsidiary or any other Person or entity. By way
of example (and not an exclusive list): (i) Agent’s providing notice to Company
in accordance with the Loan Agreement or as otherwise agreed among Company,
Agent and Lender shall be deemed providing notice to Subsidiary; (ii) a Lender’s
providing an Advance to Company shall be deemed an Advance to Subsidiary;













--------------------------------------------------------------------------------



and (iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.
3.If Subsidiary has not issued certificates for its equity as of the date
hereof, Subsidiary agrees not to certificate its equity securities without
Agent’s prior written consent, which consent may be conditioned on the delivery
of such equity securities to Agent in order to perfect Agent’s security interest
in such equity securities.
4.Subsidiary acknowledges that it benefits, both directly and indirectly, from
the Loan Agreement and the transactions contemplated thereby, and hereby waives,
for itself and on behalf on any and all successors in interest (including
without limitation any assignee for the benefit of creditors, receiver,
bankruptcy trustee or itself as debtor-in-possession under any bankruptcy
proceeding) to the fullest extent provided by law, any and all claims, rights or
defenses to the enforcement of this Joinder Agreement on the basis that (a) it
failed to receive adequate consideration for the execution and delivery of this
Joinder Agreement or (b) its obligations under this Joinder Agreement are
avoidable as a fraudulent conveyance.
5.As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Subsidiary grants to Agent a security interest in all of Subsidiary’s right,
title, and interest in and to the Collateral.
SUBSIDIARY:
_________________________________.
By:
Name:
Title:
Address:
Telephone: ___________
email: ____________
AGENT:
HERCULES CAPITAL, INC.
By:____________________________________ Name:__________________________________
Title: ___________________________________
Address: 400 Hamilton Ave., Suite 310 Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060

















--------------------------------------------------------------------------------



EXHIBIT H


ACH DEBIT AUTHORIZATION AGREEMENT
Hercules Capital, Inc. and Hercules Technology III, L.P. 400 Hamilton Avenue,
Suite 310 Palo Alto, CA 94301
Re: Loan and Security Agreement dated as of February 28, 2018 (as the same may
from time to time be amended, modified or supplemented in accordance with its
terms, the “Agreement”) by and among Tricida, Inc. (“Borrower”) and Hercules
Capital, Inc., as agent (“Company”) and the lenders party thereto (collectively,
the “Lender”)
In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) following the occurrence of an Event of Default
that continues, out-of-pocket legal fees and costs incurred by Agent or Lender
pursuant to Section 11.11 of the Agreement to the Borrower’s account indicated
below. The Borrower authorizes the depository institution named below to debit
to such account.


[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]
Depository Name
Branch
City
State and Zip Code
Transit/ABA Number
Account Number

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.


____________________________________________
(Borrower)(Please Print)
By: _________________________________________
Date: ________________________________________

















--------------------------------------------------------------------------------



EXHIBIT I
FORM OF WARRANT FOR HERCULES CAPITAL, INC.
THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.
WARRANT AGREEMENT
To Purchase Shares of Common Stock of
Tricida, Inc.
Dated as of [ ] (the “Effective Date”)
WHEREAS, Tricida, Inc., a Delaware corporation, has entered into a Loan and
Security Agreement, dated as of February 28, 2018 (as amended by that certain
First Amendment to Loan and Security Agreement and First Amendment to Warrants,
dated as of April 10, 2018, that certain Second Amendment to Loan and Security
Agreement, dated as of October 15, 2018, and that certain Third Amendment to
Loan and Security Agreement, dated as of March 27, 2019, and as further amended,
modified or supplemented from time to time, the “Loan Agreement”), with Hercules
Capital, Inc., a Maryland corporation, in its capacity as administrative and
collateral agent, Hercules Capital, Inc. (the “Warrantholder”) and the other
lender parties thereto;
WHEREAS, the Company (as defined below) desires to grant to the Warrantholder,
in consideration for, among other things, the financial accommodations provided
for in the Loan Agreement, the right to purchase shares of Common Stock (as
defined below) pursuant to this Warrant Agreement (the “Agreement”);
NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and the Warrantholder agree as follows:
SECTION 1.GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.
For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, an
aggregate number of fully paid and non-assessable shares of Common Stock equal
to the quotient derived by dividing (a) the Warrant Coverage (as defined below)
by (b) the Exercise Price (as defined below). The Exercise Price of such shares
are subject to adjustment as provided in Section 8. As used herein, the
following terms shall have the following meanings:













--------------------------------------------------------------------------------



“Act” means the Securities Act of 1933, as amended.
“Charter” means the Company’s Certificate of Incorporation, as may be amended
from time to time.
“Common Stock” means the Company’s common stock, $0.001 par value per share.
“Company” means Tricida, Inc., a Delaware corporation.
“Exercise Price” means $23.92.
“Merger Event” means any sale, lease, exclusive license or other transfer of all
or substantially all assets of the Company or any merger or consolidation
involving the Company in which the Company is not the surviving entity, or in
which the outstanding shares of the Company’s capital stock are otherwise
converted into or exchanged for shares of common stock, preferred stock, other
securities or property of another entity; other than any such consolidation,
merger or reorganization in which the shares of capital stock of the Company
immediately prior to such consolidation, merger or reorganization, continue to
represent a majority of the voting power of the surviving entity (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization (provided that, all shares of
Common Stock issuable upon exercise of options or warrants outstanding
immediately prior to such consolidation or merger or upon conversion of
convertible securities outstanding immediately prior to such merger or
consolidation shall be deemed to be outstanding immediately prior to such merger
or consolidation and, if applicable, converted or exchanged in such merger or
consolidation on the same terms as the actual outstanding shares of capital
stock are converted or exchanged).
“Purchase Price” means, with respect to any exercise of this Agreement, an
amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Common Stock requested to be exercised under this Agreement
pursuant to such exercise.
“Warrant Coverage” means [1.00% of such amount advanced under Tranche 1-A,
Tranche 1-B, Tranche 1-C, Tranche 1-D, Tranche 2-A, Tranche 2-B or Tranche 3 (as
defined and set forth in the Loan Agreement), as applicable to the tranche under
which the Agreement was entered into by the parties hereto in connection with
the Term Loan Advance (as defined in the Loan Agreement)]2.
SECTION 2.TERM OF THE AGREEMENT.
Except as otherwise provided for herein, the term of this Agreement and the
right to purchase Common Stock as granted herein (the “Warrant”) shall commence
on the Effective Date and shall be exercisable for a period ending upon the
earliest to occur of (i) [ ˜ ] 3, or (ii) immediately prior to the closing of a
Merger Event (the “Exercise Period”).

2 Note: Warrantholder to complete based off of applicable Tranche.
3 Note: To be seven (7) years from the date of issuance.













--------------------------------------------------------------------------------





SECTION 3.EXERCISE OF THE PURCHASE RIGHTS.
(a)Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the Exercise Period, by tendering to the Company at its
principal office a notice of exercise in the form attached hereto as Exhibit I
(the “Notice of Exercise”), duly completed and executed. Promptly upon receipt
of the Notice of Exercise and the payment of the Purchase Price in accordance
with the terms set forth below, and in no event later than five (5) days
thereafter, the Company shall issue to the Warrantholder a certificate for the
number of shares of Common Stock purchased and shall execute the acknowledgment
of exercise in the form attached hereto as Exhibit II (the “Acknowledgment of
Exercise”) indicating the number of shares which remain subject to future
purchases under this Warrant, if any.
The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement representing the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue shares of Common Stock in accordance
with the following formula:
X = Y(A-B)
A
Where: X = the number of shares of Common Stock to be issued to the
Warrantholder.
Y = the number of shares of Common Stock requested to be purchased under this
Agreement.
A = the fair market value of one (1) share of Common Stock at the time of
issuance of such shares of Common Stock.
B = the Exercise Price..
For purposes of the above calculation, current fair market value of Common Stock
shall mean with respect to each share of Common Stock:
(A)if the Common Stock is traded on a securities exchange, the fair market value
shall be deemed to be the average of the closing prices over a five (5) trading
day period ending three (3) days before the day the current fair market value of
the securities is being determined; or
(B)if the Common Stock is traded over-the-counter, the fair market value shall
be deemed to be the average of the closing bid and asked price













--------------------------------------------------------------------------------



quoted on the NASDAQ system (or similar system) over the five (5) trading day
period ended three (3) days before the day the current fair market value of the
securities is being determined;
(i)if at any time the Common Stock is not listed on any securities exchange or
quoted in the NASDAQ National Market or the over-the-counter market, the current
fair market value of Common Stock shall be the highest price per share which the
Company could reasonably expect to obtain from a willing buyer (not a current
employee or director) for shares of Common Stock sold by the Company, from
authorized but unissued shares, as determined in good faith by its Board of
Directors (provided that if the Company is then in possession of a recent
valuation of the Company’s Common Stock, the Board of Directors may rely on such
valuation), unless the Notice of Exercise is delivered in connection with a
Merger Event, in which case the fair market value of Common Stock shall be
deemed to be the per share value received by the holders of the Company’s Common
Stock on a common equivalent basis pursuant to such Merger Event.
Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an amended Agreement representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Agreement
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof and Exercise Period.
(b)Exercise Prior to Expiration. To the extent this Agreement is not previously
exercised as to all shares of Common Stock subject hereto, and if the fair
market value of one share of the Common Stock is greater than the Exercise Price
then in effect, this Agreement shall be deemed automatically exercised pursuant
to Section 3(a) (even if not surrendered) as of the last day of the Exercise
Period. For purposes of such automatic exercise, the fair market value of one
share of the Common Stock upon such expiration shall be determined pursuant to
Section 3(a). To the extent this Agreement or any portion thereof is deemed
automatically exercised pursuant to this Section 3(b), the Company agrees to
promptly notify the Warrantholder of the number of shares of Common Stock, if
any, the Warrantholder is to receive by reason of such automatic exercise.
SECTION 4.RESERVATION OF SHARES.
During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.
SECTION 5.NO FRACTIONAL SHARES OR SCRIP.
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares, the
Company shall make a cash payment













--------------------------------------------------------------------------------



therefor equal to such fraction multiplied by the then fair market value of one
share of Common Stock.
SECTION 6.NO RIGHTS AS STOCKHOLDER.
This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of this Agreement.
SECTION 7.WARRANTHOLDER REGISTRY.
The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. The Warrantholder’s initial address, for
purposes of such registry, is set forth below the Warrantholder’s signature on
this Agreement. The Warrantholder may change such address by giving written
notice of such changed address to the Company.
SECTION 8.ADJUSTMENT RIGHTS.
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:
(a)Merger Event. If at any time there shall be a Merger Event, then, as a part
of such Merger Event, lawful provision shall be made so that the Warrantholder
shall be entitled to receive, concurrently with the closing of such Merger
Event, the number of shares of Common Stock or other securities or property, if
any, (collectively, “Reference Property”) that the Warrantholder would have
received in connection with such Merger Event if Warrantholder had exercised
this Agreement immediately prior to the Merger Event pursuant to the Net
Issuance provisions of this Warrant Agreement without actually exercising such
right.
(b)Reclassification of Shares. Except for Merger Events subject to Section 8(a),
if the Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Agreement exist into the same or a different number
of securities of any other class or classes, this Agreement shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Agreement immediately prior to
such combination, reclassification, exchange, subdivision or other change. The
provisions of this Section 8(b) shall similarly apply to any successive
combination, reclassification, exchange, subdivision or other change.
(c)Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares of
Common Stock issuable hereunder shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares of Common Stock issuable hereunder shall be
proportionately decreased.













--------------------------------------------------------------------------------



(d)Timely Notice. The Warrantholder shall retain the benefit of the applicable
notice period notwithstanding anything to the contrary contained in any
insufficient notice received by the Warrantholder.
SECTION 9.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
(a)Reservation of Common Stock. The Common Stock issuable upon exercise of this
Agreement has been duly and validly reserved and, when issued in accordance with
the provisions of this Agreement, will be validly issued, fully paid and
non-assessable, and will be free of any taxes, liens, charges or encumbrances
created by the Company; provided, that the Common Stock issuable pursuant to
this Agreement may be subject to restrictions on transfer under state and/or
federal securities laws. The Company has made available to the Warrantholder
true, correct and complete copies of its Charter and current bylaws as of the
Effective Date. The issuance of certificates for shares of Common Stock upon
exercise of this Agreement shall be made without charge to the Warrantholder for
any issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock; provided, that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.
(b)Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to the Warrantholder of the right to acquire the shares of Common
Stock, have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement: (i) does not violate the Charter or the
Company’s current bylaws; (ii) does not contravene any law or governmental rule,
regulation or order applicable to the Company; and (iii) does not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract
or other instrument to which the Company is a party or by which it is bound.
This Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies.
(c)Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
(d)Registration Rights. The Company agrees that the shares of Common Stock
issued upon exercise of this Warrant shall have the “Piggyback” and S-3
registration rights pursuant to and as set forth in the Company’s Amended and
Restated Investor













--------------------------------------------------------------------------------



Rights Agreement, dated November 7, 2017, as amended from time to time (the
“Investor Rights Agreement”) on a pari passu basis with the holders of
outstanding shares of Registrable Securities (as defined in the Investor Rights
Agreement) who are parties thereto. The provisions set forth in the Company’s
Investor Rights Agreement or similar agreement relating to such registration
rights in effect as of the Effective Date may not be amended, modified or waived
without the prior written consent of the Warrantholder unless such amendment,
modification or waiver affects the rights associated with the shares of Common
Stock issued and issuable upon exercise hereof in the same manner as such
amendment, modification or waiver affects the rights associated with the shares
of Common Stock held by the holders of a majority of the shares of Common Stock
held by parties thereto.
(e)Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(a)(2) thereof,
and (ii) the qualification requirements of the applicable state securities laws.
(f)Compliance with Rule 144. If the Warrantholder proposes to sell Common Stock
issuable upon the exercise of this Agreement in compliance with Rule 144
promulgated by the SEC, then, upon the Warrantholder’s written request to the
Company, the Company shall furnish to the Warrantholder, within ten days after
receipt of such request, a written statement confirming the status of the
Company’s compliance with the filing requirements of the SEC as set forth in
such Rule, as such Rule may be amended from time to time.
SECTION 10.REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.
This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:
(a)Investment Purpose. The right to acquire Common Stock is being acquired for
investment and not with a view to the sale or distribution of any part thereof,
and the Warrantholder has no present intention of selling or engaging in any
public distribution of such rights or the Common Stock except pursuant to an
effective registration statement or an exemption from the registration
requirements of the Act.
(b)Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Agreement will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section
10.
(c)Financial Risk. The Warrantholder has such knowledge and experi­ence in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.













--------------------------------------------------------------------------------



(d)Risk of No Registration. The Warrantholder understands that if the Company
does not register with the SEC pursuant to Section 12 of the Securities Exchange
Act of 1934 (the “1934 Act”), or file reports pursuant to Section 15(d) of the
1934 Act, or if a registration statement covering the securities under the Act
is not in effect when it desires to sell (i) the rights to purchase Common Stock
pursuant to this Agreement or (ii) the Common Stock issuable upon exercise of
the right to purchase, it may be required to hold such securities for an
indefinite period. The Warrantholder also understands that any sale of (A) its
rights hereunder to purchase Common Stock or (B) Common Stock issued or issuable
hereunder which might be made by it in reliance upon Rule 144 under the Act may
be made only in accordance with the terms and conditions of that Rule.
(e)Accredited Investor. The Warrantholder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.
(f)For purposes of the rights contemplated by Section 9(d) of this Agreement,
upon exercise of the Warrant, the Warrantholder hereby agrees to be bound by and
subject to the terms and provisions of the Investor Rights Agreement as if the
Warrantholder was an “Investor” (as defined in the Investor Rights Agreement)
party thereto.
SECTION 11.TRANSFERS.
Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed; provided, however, that if there is not
then any ongoing Event of Default (as defined in the Loan Agreement), then such
transfer shall be subject to the prior written consent of the Company; provided
further, that notwithstanding the foregoing, any such transfer to an Affiliate
(as defined in the Loan Agreement) of the Warrantholder shall be allowed at any
time without the prior written consent of the Company. Each taker and holder of
this Agreement, by taking or holding the same, consents and agrees that this
Agreement, when endorsed in blank, shall be deemed negotiable, and that the
holder hereof, when this Agreement shall have been so endorsed and its transfer
recorded on the Company’s books, shall be treated by the Company and all other
persons dealing with this Agreement as the absolute owner hereof for any purpose
and as the person entitled to exercise the rights represented by this Agreement.
The transfer of this Agreement shall be recorded on the books of the Company
upon receipt by the Company of a notice of transfer in the form attached hereto
as Exhibit III (the “Transfer Notice”), at its principal offices and the payment
to the Company of all transfer taxes and other governmental charges imposed on
such transfer. Until the Company receives such Transfer Notice, the Company may
treat the registered owner hereof as the owner for all purposes. The
Warrantholder may not transfer this Warrant to a competitor of the Company, as
reasonably determined by the Board of Directors.
SECTION 12.MISCELLANEOUS.
(a)Effective Date. The provisions of this Agreement shall be construed and shall
be given effect in all respects as if it had been executed and delivered by the
Company on the date hereof. This Agreement shall be binding upon any successors
or assigns of the Company.













--------------------------------------------------------------------------------



(b)Remedies. In the event of any default hereunder, the non-defaulting party may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the Warrantholder will not have an adequate remedy at law and where
damages will not be readily ascertainable. The Company expressly agrees that it
shall not oppose an application by the Warrantholder or any other person
entitled to the benefit of this Agreement requiring specific performance of any
or all provisions hereof or enjoining the Company from continuing to commit any
such breach of this Agreement.
(c)No Impairment of Rights. The Company will not, by amendment of its Charter or
through any other means, avoid or seek to avoid the observance or performance of
any of the terms of this Agreement, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
(d)Additional Documents. The Company, upon execution of this Agreement, shall
provide the Warrantholder with a certified copy of resolutions of the Company’s
board of directors evidencing approval of this Agreement and the reservation of
the shares of Common Stock issuable upon exercise of the Warrant.
(e)Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to attorneys’ fees and expenses and all costs of proceedings incurred
in enforcing this Agreement. For the purposes of this Section 12(e), attorneys’
fees shall include without limitation fees incurred in connection with the
following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.
(f)Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.
(g)Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery if transmission or delivery
occurs on a business day at or before 5:00 pm in the time zone of the recipient,
or, if transmission or delivery occurs on a non-business day or after such time,
the first business day thereafter, or the first business day after deposit with
an overnight express service or overnight mail delivery service; or (ii) the













--------------------------------------------------------------------------------



third (3rd) calendar day after deposit in the United States mails, with proper
first class postage prepaid, and shall be addressed to the party to be notified
as follows:
If to the Warrantholder:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Email:legal@herculestech.com; hbhalla@htgc.com
Telephone: 650-289-3060
with a copy to (which shall not constitute notice):
LATHAM & WATKINS LLP
Attention: Haim Zaltzman
505 Montgomery Street, Suite 2000 San Francisco, CA 94111
email: haim.zaltzman@lw.com
Telephone: 415-395-8870
If to the Company:
TRICIDA, INC.
Attention: Legal Department
7000 Shoreline Court, Suite 201 South San Francisco, CA 94080
email: legal@tricida.com with a copy to spietzke@tricida.com   
Telephone: (415) 949-1491
with a copy to (which shall not constitute notice):
SIDLEY AUSTIN LLP
Attention: Geoffrey W. Levin
787 Seventh Avenue
New York, NY 10019
Email: glevin@sidley.com
Telephone: 212-839-5776
or to such other address as each party may designate for itself by like notice.
(h)Entire Agreement; Amendments. This Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof,
and supersedes and replaces in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof. None of the terms of this Agreement
may be amended except by an instrument executed by each of the parties hereto.













--------------------------------------------------------------------------------



(i)Headings. The various headings in this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.
(j)No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(k)No Waiver. No omission or delay by the Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which the Warrantholder is
entitled, nor shall it in any way affect the right of the Warrantholder to
enforce such provisions thereafter.
(l)Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of the Warrantholder or Company, as applicable, and shall survive the execution
and delivery of this Agreement and the expiration or other termination of this
Agreement.
(m)Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by the
Warrantholder in the State of California. Delivery of Common Stock to the
Warrantholder by the Company under this Agreement is due in the State of
California. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
(n)Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (a)
consents to nonexclusive personal jurisdiction in San Mateo County, State of
California; (b) waives any objection as to jurisdiction or venue in San Mateo
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement or
the other Loan Documents. Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 12(g), and
shall be deemed effective and received as set forth in Section 12(g). Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.
(o)Mutual Waiver of Jury Trial/ Judicial Reference.
(i)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an













--------------------------------------------------------------------------------



experienced and expert Person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND THE WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY
CLAIM OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY
AGAINST THE WARRANTHOLDER OR ITS ASSIGNEE OR BY THE WARRANTHOLDER OR ITS
ASSIGNEE AGAINST THE COMPANY. This waiver extends to all such Claims, including
Claims that involve Persons other than Company and Warrantholder; Claims that
arise out of or are in any way connected to the relationship between the Company
and the Warrantholder; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement.
(ii)If the waiver of jury trial set forth in Section 12(o)(i) above is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
California Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of San Mateo County, California. Such proceeding shall be conducted in San
Mateo County, California, with California rules of evidence and discovery
applicable to such proceeding.
(iii)In the event Claims are to be resolved by judicial reference, either party
may seek from a court of competent jurisdiction identified in Section 12(n), any
prejudgment order, writ or other relief and have such prejudgment order, writ or
other relief enforced to the fullest extent permitted by law notwithstanding
that all Claims are otherwise subject to resolution by judicial reference.
(p)Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.


[Remainder of Page Intentionally Left Blank]



















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.


COMPANY: TRICIDA, INC.


By:
Name:
Title:


WARRANTHOLDER: HERCULES CAPITAL, INC.


By:
Name:
Title:



















--------------------------------------------------------------------------------



EXHIBIT I
NOTICE OF EXERCISE
To: Tricida, Inc.
(1) The undersigned Warrantholder hereby elects to purchase [_______] shares of
the Common Stock of Tricida, Inc., pursuant to the terms of the Warrant
Agreement dated [_______] (the “Agreement”) between Tricida, Inc. and the
Warrantholder, and [CASH PAYMENT: tenders herewith payment of the Purchase Price
in full, together with all applicable transfer taxes, if any.] [NET ISSUANCE:
elects pursuant to Section 3(a) of the Agreement to effect a Net Issuance.]
(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.



(Name)

(Address)


WARRANTHOLDER: HERCULES CAPITAL, INC.


By:
Name:
Title:
Date:















--------------------------------------------------------------------------------



EXHIBIT II
ACKNOWLEDGMENT OF EXERCISE


The undersigned Tricida, Inc., hereby acknowledges receipt of the “Notice of
Exercise” from Hercules Capital, Inc., to purchase [____] shares of the Common
Stock of Tricida, Inc., pursuant to the terms of the Warrant Agreement by and
between Tricida, Inc. and Hercules Capital, Inc., dated [_______] (the
“Agreement”), and further acknowledges that [______] shares of Common Stock
remain subject to purchase under the terms of the Agreement.


COMPANY:
Tricida, Inc.
By:
Title:
Date:















--------------------------------------------------------------------------------



EXHIBIT III
TRANSFER NOTICE
(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to


(Please Print)
whose address is




Dated:
Holder’s Signature:
Holder’s Address:




Signature Guaranteed:
NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

















--------------------------------------------------------------------------------



EXHIBIT J
FORM OF WARRANT FOR HERCULES TECHNOLOGY III, L.P.
THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.
WARRANT AGREEMENT
To Purchase Shares of Common Stock of
Tricida, Inc.
Dated as of [ ] (the “Effective Date”)
WHEREAS, Tricida, Inc., a Delaware corporation, has entered into a Loan and
Security Agreement, dated as of February 28, 2018 (as amended by that certain
First Amendment to Loan and Security Agreement and First Amendment to Warrants,
dated as of April 10, 2018, that certain Second Amendment to Loan and Security
Agreement, dated as of October 15, 2018, and that certain Third Amendment to
Loan and Security Agreement, dated as of March 27, 2019, and as further amended,
modified or supplemented from time to time, the “Loan Agreement”), with Hercules
Capital, Inc., a Maryland corporation, in its capacity as administrative and
collateral agent, Hercules Technology III, L.P., a Delaware limited partnership
(the “Warrantholder”) and the other lender parties thereto;
WHEREAS, the Company (as defined below) desires to grant to the Warrantholder,
in consideration for, among other things, the financial accommodations provided
for in the Loan Agreement, the right to purchase shares of Common Stock (as
defined below) pursuant to this Warrant Agreement (the “Agreement”);
NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and the Warrantholder agree as follows:
SECTION 1.GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.
For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, an
aggregate number of fully paid and non-assessable shares of Common Stock equal
to the quotient derived by dividing (a) the Warrant Coverage (as defined below)
by (b) the Exercise Price (as defined below). The Exercise Price of such shares
are subject to adjustment as provided in Section 8. As used herein, the
following terms shall have the following meanings:













--------------------------------------------------------------------------------



“Act” means the Securities Act of 1933, as amended.
“Charter” means the Company’s Certificate of Incorporation, as may be amended
from time to time.
“Common Stock” means the Company’s common stock, $0.001 par value per share.
“Company” means Tricida, Inc., a Delaware corporation.
“Exercise Price” means $23.92.
“Merger Event” means any sale, lease, exclusive license or other transfer of all
or substantially all assets of the Company or any merger or consolidation
involving the Company in which the Company is not the surviving entity, or in
which the outstanding shares of the Company’s capital stock are otherwise
converted into or exchanged for shares of common stock, preferred stock, other
securities or property of another entity; other than any such consolidation,
merger or reorganization in which the shares of capital stock of the Company
immediately prior to such consolidation, merger or reorganization, continue to
represent a majority of the voting power of the surviving entity (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization (provided that, all shares of
Common Stock issuable upon exercise of options or warrants outstanding
immediately prior to such consolidation or merger or upon conversion of
convertible securities outstanding immediately prior to such merger or
consolidation shall be deemed to be outstanding immediately prior to such merger
or consolidation and, if applicable, converted or exchanged in such merger or
consolidation on the same terms as the actual outstanding shares of capital
stock are converted or exchanged).
“Purchase Price” means, with respect to any exercise of this Agreement, an
amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Common Stock requested to be exercised under this Agreement
pursuant to such exercise.
“Warrant Coverage” means [1.00% of such amount advanced under Tranche 1-A,
Tranche 1-B, Tranche 1-C, Tranche 1-D, Tranche 2-A, Tranche 2-B or Tranche 3 (as
defined and set forth in the Loan Agreement), as applicable to the tranche under
which the Agreement was entered into by the parties hereto in connection with
the Term Loan Advance (as defined in the Loan Agreement)]1.
SECTION 2.TERM OF THE AGREEMENT.
Except as otherwise provided for herein, the term of this Agreement and the
right to purchase Common Stock as granted herein (the “Warrant”) shall commence
on the Effective Date and shall be exercisable for a period ending upon the
earliest to occur of (i) [ ˜ ]2, or (ii) immediately prior to the closing of a
Merger Event (the “Exercise Period”).

1Note: Warrantholder to complete based off of applicable Tranche.
2Note: To be seven (7) years from the date of issuance.













--------------------------------------------------------------------------------





SECTION 3.EXERCISE OF THE PURCHASE RIGHTS.
(a)Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the Exercise Period, by tendering to the Company at its
principal office a notice of exercise in the form attached hereto as Exhibit I
(the “Notice of Exercise”), duly completed and executed. Promptly upon receipt
of the Notice of Exercise and the payment of the Purchase Price in accordance
with the terms set forth below, and in no event later than five (5) days
thereafter, the Company shall issue to the Warrantholder a certificate for the
number of shares of Common Stock purchased and shall execute the acknowledgment
of exercise in the form attached hereto as Exhibit II (the “Acknowledgment of
Exercise”) indicating the number of shares which remain subject to future
purchases under this Warrant, if any.
The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement representing the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue shares of Common Stock in accordance
with the following formula:
X = Y(A-B)
A
Where: X = the number of shares of Common Stock to be issued to the
Warrantholder.
Y = the number of shares of Common Stock requested to be purchased under this
Agreement.
A = the fair market value of one (1) share of Common Stock at the time of
issuance of such shares of Common Stock.
B = the Exercise Price.
For purposes of the above calculation, current fair market value of Common Stock
shall mean with respect to each share of Common Stock:
(A)if the Common Stock is traded on a securities exchange, the fair market value
shall be deemed to be the average of the closing prices over a five (5) trading
day period ending three (3) days before the day the current fair market value of
the securities is being determined; or
(B)if the Common Stock is traded over-the-counter, the fair market value shall
be deemed to be the average of the closing bid and asked price quoted on the
NASDAQ system (or similar system) over the five (5)













--------------------------------------------------------------------------------



trading day period ended three (3) days before the day the current fair market
value of the securities is being determined;
(i) if at any time the Common Stock is not listed on any securities exchange or
quoted in the NASDAQ National Market or the over-the-counter market, the current
fair market value of Common Stock shall be the highest price per share which the
Company could reasonably expect to obtain from a willing buyer (not a current
employee or director) for shares of Common Stock sold by the Company, from
authorized but unissued shares, as determined in good faith by its Board of
Directors (provided that if the Company is then in possession of a recent
valuation of the Company’s Common Stock, the Board of Directors may rely on such
valuation), unless the Notice of Exercise is delivered in connection with a
Merger Event, in which case the fair market value of Common Stock shall be
deemed to be the per share value received by the holders of the Company’s Common
Stock on a common equivalent basis pursuant to such Merger Event.
Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an amended Agreement representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Agreement
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof and Exercise Period.
(b)Exercise Prior to Expiration. To the extent this Agreement is not previously
exercised as to all shares of Common Stock subject hereto, and if the fair
market value of one share of the Common Stock is greater than the Exercise Price
then in effect, this Agreement shall be deemed automatically exercised pursuant
to Section 3(a) (even if not surrendered) as of the last day of the Exercise
Period. For purposes of such automatic exercise, the fair market value of one
share of the Common Stock upon such expiration shall be determined pursuant to
Section 3(a). To the extent this Agreement or any portion thereof is deemed
automatically exercised pursuant to this Section 3(b), the Company agrees to
promptly notify the Warrantholder of the number of shares of Common Stock, if
any, the Warrantholder is to receive by reason of such automatic exercise.
SECTION 4.RESERVATION OF SHARES.
During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.
SECTION 5.NO FRACTIONAL SHARES OR SCRIP.
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares, the
Company shall make a cash payment therefor equal to such fraction multiplied by
the then fair market value of one share of Common Stock.
SECTION 6.NO RIGHTS AS STOCKHOLDER.
This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of this Agreement.













--------------------------------------------------------------------------------



SECTION 7.WARRANTHOLDER REGISTRY.
The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. The Warrantholder’s initial address, for
purposes of such registry, is set forth below the Warrantholder’s signature on
this Agreement. The Warrantholder may change such address by giving written
notice of such changed address to the Company.
SECTION 8.ADJUSTMENT RIGHTS.
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:
(a)Merger Event. If at any time there shall be a Merger Event, then, as a part
of such Merger Event, lawful provision shall be made so that the Warrantholder
shall be entitled to receive, concurrently with the closing of such Merger
Event, the number of shares of Common Stock or other securities or property, if
any, (collectively, “Reference Property”) that the Warrantholder would have
received in connection with such Merger Event if Warrantholder had exercised
this Agreement immediately prior to the Merger Event pursuant to the Net
Issuance provisions of this Warrant Agreement without actually exercising such
right.
(b)Reclassification of Shares. Except for Merger Events subject to Section 8(a),
if the Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Agreement exist into the same or a different number
of securities of any other class or classes, this Agreement shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Agreement immediately prior to
such combination, reclassification, exchange, subdivision or other change. The
provisions of this Section 8(b) shall similarly apply to any successive
combination, reclassification, exchange, subdivision or other change.
(c)Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares of
Common Stock issuable hereunder shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares of Common Stock issuable hereunder shall be
proportionately decreased.
(d)Timely Notice. The Warrantholder shall retain the benefit of the applicable
notice period notwithstanding anything to the contrary contained in any
insufficient notice received by the Warrantholder.
SECTION 9.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
(a)Reservation of Common Stock. The Common Stock issuable upon exercise of this
Agreement has been duly and validly reserved and, when issued in accordance with













--------------------------------------------------------------------------------



the provisions of this Agreement, will be validly issued, fully paid and
non-assessable, and will be free of any taxes, liens, charges or encumbrances
created by the Company; provided, that the Common Stock issuable pursuant to
this Agreement may be subject to restrictions on transfer under state and/or
federal securities laws. The Company has made available to the Warrantholder
true, correct and complete copies of its Charter and current bylaws as of the
Effective Date. The issuance of certificates for shares of Common Stock upon
exercise of this Agreement shall be made without charge to the Warrantholder for
any issuance tax in respect thereof, or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock; provided, that the Company shall not be required to pay any tax which may
be payable in respect of any transfer and the issuance and delivery of any
certificate in a name other than that of the Warrantholder.
(b)Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to the Warrantholder of the right to acquire the shares of Common
Stock, have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement: (i) does not violate the Charter or the
Company’s current bylaws; (ii) does not contravene any law or governmental rule,
regulation or order applicable to the Company; and (iii) does not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract
or other instrument to which the Company is a party or by which it is bound.
This Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies.
(c)Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
(d)Registration Rights. The Company agrees that the shares of Common Stock
issued upon exercise of this Warrant shall have the “Piggyback” and S-3
registration rights pursuant to and as set forth in the Company’s Amended and
Restated Investor Rights Agreement, dated November 7, 2017, as amended from time
to time (the “Investor Rights Agreement”) on a pari passu basis with the holders
of outstanding shares of Registrable Securities (as defined in the Investor
Rights Agreement) who are parties thereto. The provisions set forth in the
Company’s Investor Rights Agreement or similar agreement relating to such
registration rights in effect as of the Effective Date may not be amended,
modified or waived without the prior written consent of the Warrantholder unless
such amendment, modification or waiver affects the rights associated with the
shares of Common Stock issued and issuable upon exercise hereof in the same
manner as such amendment, modification or waiver affects the rights associated
with the shares of













--------------------------------------------------------------------------------



Common Stock held by the holders of a majority of the shares of Common Stock
held by parties thereto.
(e)Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(a)(2) thereof,
and (ii) the qualification requirements of the applicable state securities laws.
(f)Compliance with Rule 144. If the Warrantholder proposes to sell Common Stock
issuable upon the exercise of this Agreement in compliance with Rule 144
promulgated by the SEC, then, upon the Warrantholder’s written request to the
Company, the Company shall furnish to the Warrantholder, within ten days after
receipt of such request, a written statement confirming the status of the
Company’s compliance with the filing requirements of the SEC as set forth in
such Rule, as such Rule may be amended from time to time.
SECTION 10.REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.
This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:
(a)Investment Purpose. The right to acquire Common Stock is being acquired for
investment and not with a view to the sale or distribution of any part thereof,
and the Warrantholder has no present intention of selling or engaging in any
public distribution of such rights or the Common Stock except pursuant to an
effective registration statement or an exemption from the registration
requirements of the Act.
(b)Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Agreement will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section
10.
(c)Financial Risk. The Warrantholder has such knowledge and experi­ence in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
(d)Risk of No Registration. The Warrantholder understands that if the Company
does not register with the SEC pursuant to Section 12 of the Securities Exchange
Act of 1934 (the “1934 Act”), or file reports pursuant to Section 15(d) of the
1934 Act, or if a registration statement covering the securities under the Act
is not in effect when it desires to sell (i) the rights to purchase Common Stock
pursuant to this Agreement or (ii) the Common Stock issuable upon exercise of













--------------------------------------------------------------------------------



the right to purchase, it may be required to hold such securities for an
indefinite period. The Warrantholder also understands that any sale of (A) its
rights hereunder to purchase Common Stock or (B) Common Stock issued or issuable
hereunder which might be made by it in reliance upon Rule 144 under the Act may
be made only in accordance with the terms and conditions of that Rule.
(e)Accredited Investor. The Warrantholder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.
(f)For purposes of the rights contemplated by Section 9(d) of this Agreement,
upon exercise of the Warrant, the Warrantholder hereby agrees to be bound by and
subject to the terms and provisions of the Investor Rights Agreement as if the
Warrantholder was an “Investor” (as defined in the Investor Rights Agreement)
party thereto.
SECTION 11.TRANSFERS.
Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed; provided, however, that if there is not
then any ongoing Event of Default (as defined in the Loan Agreement), then such
transfer shall be subject to the prior written consent of the Company; provided
further, that notwithstanding the foregoing, any such transfer to an Affiliate
(as defined in the Loan Agreement) of the Warrantholder shall be allowed at any
time without the prior written consent of the Company. Each taker and holder of
this Agreement, by taking or holding the same, consents and agrees that this
Agreement, when endorsed in blank, shall be deemed negotiable, and that the
holder hereof, when this Agreement shall have been so endorsed and its transfer
recorded on the Company’s books, shall be treated by the Company and all other
persons dealing with this Agreement as the absolute owner hereof for any purpose
and as the person entitled to exercise the rights represented by this Agreement.
The transfer of this Agreement shall be recorded on the books of the Company
upon receipt by the Company of a notice of transfer in the form attached hereto
as Exhibit III (the “Transfer Notice”), at its principal offices and the payment
to the Company of all transfer taxes and other governmental charges imposed on
such transfer. Until the Company receives such Transfer Notice, the Company may
treat the registered owner hereof as the owner for all purposes. The
Warrantholder may not transfer this Warrant to a competitor of the Company, as
reasonably determined by the Board of Directors.
SECTION 12MISCELLANEOUS.
(a)Effective Date. The provisions of this Agreement shall be construed and shall
be given effect in all respects as if it had been executed and delivered by the
Company on the date hereof. This Agreement shall be binding upon any successors
or assigns of the Company.
(b)Remedies. In the event of any default hereunder, the non-defaulting party may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or













--------------------------------------------------------------------------------



an action for specific performance for any default where the Warrantholder will
not have an adequate remedy at law and where damages will not be readily
ascertainable. The Company expressly agrees that it shall not oppose an
application by the Warrantholder or any other person entitled to the benefit of
this Agreement requiring specific performance of any or all provisions hereof or
enjoining the Company from continuing to commit any such breach of this
Agreement.
(b)No Impairment of Rights. The Company will not, by amendment of its Charter or
through any other means, avoid or seek to avoid the observance or performance of
any of the terms of this Agreement, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
(c)Additional Documents. The Company, upon execution of this Agreement, shall
provide the Warrantholder with a certified copy of resolutions of the Company’s
board of directors evidencing approval of this Agreement and the reservation of
the shares of Common Stock issuable upon exercise of the Warrant.
(d)Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to attorneys’ fees and expenses and all costs of proceedings incurred
in enforcing this Agreement. For the purposes of this Section 12(e), attorneys’
fees shall include without limitation fees incurred in connection with the
following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.
(e)Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.
(g)Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery if transmission or delivery
occurs on a business day at or before 5:00 pm in the time zone of the recipient,
or, if transmission or delivery occurs on a non-business day or after such time,
the first business day thereafter, or the first business day after deposit with
an overnight express service or overnight mail delivery service; or (ii) the
third (3rd) calendar day after deposit in the United States mails, with proper
first class postage prepaid, and shall be addressed to the party to be notified
as follows:













--------------------------------------------------------------------------------



If to the Warrantholder:
Hercules Technology III, L.P.
Legal Department
Attention: Chief Legal Officer and Himani Bhalla
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Email:legal@herculestech.com; hbhalla@htgc.com
Telephone: 650-289-3060
with a copy to (which shall not constitute notice):
LATHAM & WATKINS LLP
Attention: Haim Zaltzman
505 Montgomery Street, Suite 2000 San Francisco, CA 94111
email: haim.zaltzman@lw.com
Telephone: 415-395-8870
If to the Company:
TRICIDA, INC.
Attention: Legal Department
7000 Shoreline Court, Suite 201 South San Francisco, CA 94080
email: legal@tricida.com with a copy to spietzke@tricida.com
Telephone: (415) 949-1491
with a copy to (which shall not constitute notice):
SIDLEY AUSTIN LLP
Attention: Geoffrey W. Levin
787 Seventh Avenue
New York, NY 10019
Email: glevin@sidley.com
Telephone: 212-839-5776
or to such other address as each party may designate for itself by like notice.
(h)Entire Agreement; Amendments. This Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof,
and supersedes and replaces in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof. None of the terms of this Agreement
may be amended except by an instrument executed by each of the parties hereto.
(i)Headings. The various headings in this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.













--------------------------------------------------------------------------------



(j)No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(k)No Waiver. No omission or delay by the Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which the Warrantholder is
entitled, nor shall it in any way affect the right of the Warrantholder to
enforce such provisions thereafter.
(l)Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of the Warrantholder or Company, as applicable, and shall survive the execution
and delivery of this Agreement and the expiration or other termination of this
Agreement.
(m)Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by the
Warrantholder in the State of California. Delivery of Common Stock to the
Warrantholder by the Company under this Agreement is due in the State of
California. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
(n)Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (a)
consents to nonexclusive personal jurisdiction in San Mateo County, State of
California; (b) waives any objection as to jurisdiction or venue in San Mateo
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement or
the other Loan Documents. Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 12(g), and
shall be deemed effective and received as set forth in Section 12(g). Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.
(o)Mutual Waiver of Jury Trial/ Judicial Reference.
(i)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF THE COMPANY AND THE













--------------------------------------------------------------------------------



WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST THE
WARRANTHOLDER OR ITS ASSIGNEE OR BY THE WARRANTHOLDER OR ITS ASSIGNEE AGAINST
THE COMPANY. This waiver extends to all such Claims, including Claims that
involve Persons other than Company and Warrantholder; Claims that arise out of
or are in any way connected to the relationship between the Company and the
Warrantholder; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.
(ii)If the waiver of jury trial set forth in Section 12(o)(i) above is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
California Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of San Mateo County, California. Such proceeding shall be conducted in San
Mateo County, California, with California rules of evidence and discovery
applicable to such proceeding.
(iii)In the event Claims are to be resolved by judicial reference, either party
may seek from a court of competent jurisdiction identified in Section 12(n), any
prejudgment order, writ or other relief and have such prejudgment order, writ or
other relief enforced to the fullest extent permitted by law notwithstanding
that all Claims are otherwise subject to resolution by judicial reference.
(p)Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.


[Remainder of Page Intentionally Left Blank]

















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.


COMPANY: TRICIDA, INC.


By:
Name:
Title:


WARRANTHOLDER: HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
By: Hercules Technology SBIC Management, LLC,
its General Partner
By: Hercules Capital, Inc.,
its Manager


By:
Name:
Title:

















--------------------------------------------------------------------------------



EXHIBIT I
NOTICE OF EXERCISE
To: Tricida, Inc.
(1) The undersigned Warrantholder hereby elects to purchase [_______] shares of
the Common Stock of Tricida, Inc., pursuant to the terms of the Warrant
Agreement dated [_______] (the “Agreement”) between Tricida, Inc. and the
Warrantholder, and [CASH PAYMENT: tenders herewith payment of the Purchase Price
in full, together with all applicable transfer taxes, if any.] [NET ISSUANCE:
elects pursuant to Section 3(a) of the Agreement to effect a Net Issuance.]
(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.



(Name)

(Address)


WARRANTHOLDER: HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
By: Hercules Technology SBIC Management, LLC,
its General Partner
By: Hercules Capital, Inc.,
its Manager
By:
Name:
Title:
Date:

















--------------------------------------------------------------------------------



EXHIBIT II
ACKNOWLEDGMENT OF EXERCISE


The undersigned Tricida, Inc., hereby acknowledges receipt of the “Notice of
Exercise” from Hercules Technology III, L.P., to purchase [____] shares of the
Common Stock of Tricida, Inc., pursuant to the terms of the Warrant Agreement by
and between Tricida, Inc. and Hercules Technology III, L.P., dated [_______]
(the “Agreement”), and further acknowledges that [______] shares of Common Stock
remain subject to purchase under the terms of the Agreement.


COMPANY: Tricida, Inc.
By:
Title:
Date:



















--------------------------------------------------------------------------------



EXHIBIT III
TRANSFER NOTICE
(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to


(Please Print)
whose address is




Dated:
Holder’s Signature:
Holder’s Address:




Signature Guaranteed:
NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.



























--------------------------------------------------------------------------------



SCHEDULE 1.1
COMMITMENTS

LENDERTRANCHETERM COMMITMENTHercules Capital, Inc.1-A$15,000,000Hercules
Technology III, L.P.1-A$10,000,000Hercules Capital, Inc.1-B$15,000,000Hercules
Capital, Inc.1-C$20,000,000Hercules Capital, Inc.1-D$5,000,000Hercules
Technology III, L.P.1-D$10,000,000Hercules Capital, Inc.2-A$25,000,000Hercules
Capital, Inc.2-B$50,000,000Hercules Capital, Inc.3*$50,000,000*TOTAL
COMMITMENTS$200,000,000*

* Funding of Tranche 3 is subject to approval by Agent’s investment committee in
its sole and unfettered discretion.











